Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 1 of 68 PageID: 269




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE



                                              CASE No.: 20-cv-12659
   GENERAL MOTORS LLC, and                    Honorable Robert Kugler
   GENERAL MOTORS COMPANY,                    District Court Judge

                  Plaintiffs,                 Honorable Karen Williams
                                              Magistrate Judge
             v.
                                               Motion Returnable: December 21,
   JOSEPH ASHTON,                                           2020

                  Defendant.



          DEFENDANT JOSEPH ASHTON’S BRIEF IN SUPPORT OF HIS
                         MOTION TO DISMISS


                                            Rodman E. Honecker, Esq.
                                            WINDELS MARX LANE &
                                            MITTENDORF, LLP
                                            120 Albany Street Plaza
                                            New Brunswick, NJ 08901
                                            Attorneys for Defendant Joseph
                                            Ashton


  On the Brief:
      Bradley D. Simon, Esq. (pro hac vice admission pending)
      Ben J. Kusmin, Esq. (pro hac vice admission pending)




  {40907813:1}
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 2 of 68 PageID: 270




                                               TABLE OF CONTENTS


  TABLE OF AUTHORITIES ................................................................................... iii
  PRELIMINARY STATEMENT ...............................................................................1
  ALLEGATIONS OF THE COMPLAINT ................................................................2
    I.         A Pre-2015 Bribery Scheme Orchestrated by Fiat Chrysler Uses
               UAW Official Joseph Ashton to Harm Its Rival GM .....................................2
    II.        The 2015 Bribery Scheme by Fiat Chrysler, Using now-GM Board
               Member Ashton as a Paid Mole, to Manipulate the 2015 Collective
               Bargaining Negotiations to Harm GM and Force it into a Merger .................4
    III. Ashton’s Acknowledged Participation in the Watch Kickback
         Scheme .............................................................................................................8
    IV. Ashton’s Service on the GM Board of Directors ............................................9
    V. The Alleged Offshore Accounts ....................................................................10
    VI. GM’s Misleading Allegations .......................................................................11
    VII. GM’s Claims in this Lawsuit .........................................................................13
  PROCEDURAL HISTORY.....................................................................................14
    I.         GM’s Lawsuit against FCA in the Eastern District of Michigan ..................14
    II.        GM’s Motion to Alter or Amend Judgment ..................................................16
    III. GM’s New Lawsuit in Michigan ...................................................................17
  LEGAL STANDARD ..............................................................................................19
  ARGUMENT ...........................................................................................................19
    I.         Collateral Estoppel Bars All of GM’s Claims ...............................................19
          A.       The issue is identical. ...............................................................................21
          B.       The issue was actually litigated in the Michigan Action. ........................22
          C.       The Michigan Court issued a final judgment on the merits. ....................23
          D. The determination of the issue was essential to the Michigan
          Action. ................................................................................................................23
          E.    The parties to be estopped from relitigating the issue here are
          the same as the parties in the Michigan Action.................................................24


  {40907813:1}                                                     i
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 3 of 68 PageID: 271




    II.        All of the Claims Fail Because They Depend on GM’s Implausible
               Theories of Bribery and Corporate Espionage ..............................................24
          A.       Applicable Law ........................................................................................24
          B.       Implausibility of the Fiat Chrysler Bribery Schemes ..............................25
          C.       The Dubious Offshore Account Allegations............................................29
          D.       Information & Belief Bribery Allegations ...............................................34
    III. GM’s Fraud Claims Fail for Lack of Causation and Speculative
          Damages.........................................................................................................37
          A.       Applicable Law ........................................................................................37
          B.       GM’s Fraud Claims ..................................................................................38
          C.       The Alleged False Statements and Omissions .........................................39
          D.       Proximate Causation ................................................................................43
          E.       GM’s Claimed Damages Are Too Speculative ........................................50
    IV. The Breach of Fiduciary Duty Claim is Time-Barred under Applicable
        Michigan Law ................................................................................................52
          A.       The Limited Choice of Law Issue ............................................................52
          B.       Under New Jersey Choice of Law Rules, Michigan Law Applies ..........54
          C.       Application of Michigan Law ..................................................................59
  CONCLUSION ........................................................................................................60




  {40907813:1}                                                 ii
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 4 of 68 PageID: 272




                                      TABLE OF AUTHORITIES

                                                                                                           Page(s)

  Cases
  16630 Southfield Ltd. P’ship v. Flagstar Bank, F.S.B.,
     727 F.3d 502 (6th Cir. 2013) ........................................................................30, 37

  Allen v. McCurry,
     449 U.S. 90 (1980) ........................................................................................20, 22

  Allesandra v. Gross,
     187 N.J. Super. 96, 453 A.2d 904 (App. Div. 1982) .......................................... 23

  Ashcroft v. Iqbal,
     556 U.S. 662 (2009) .....................................................................................passim

  Bell Atlantic v. Twombly,
     550 U.S. 544 (2007) ............................................................................2, 25, 27, 29

  Brownell v. Garber,
     199 Mich. App. 519, 503 N.W.2d 81 (1993)...................................................... 60

  Caravaggio v. D'Agostini,
    166 N.J. 237, 765 A.2d 182 (2001) .................................................................... 54

  Churchill Downs, Inc. v. NLR Entertainment, LLC,
    2017 U.S. Dist. LEXIS 32352 (D.N.J. Mar. 6, 2017) ............................38, 49, 51

  In re Consol. Parlodel Litig.,
      182 F.R.D. 441 (D.N.J. 1998)............................................................................. 53

  Edelson V., L.P. v. Encore Networks, Inc.,
    2013 U.S. Dist. LEXIS 66192 (D.N.J. May 9, 2013) ...................................43, 54

  Empire Merchants, LLC v. Reliable Churchill LLLP,
    902 F.3d 132 (2d. Cir. 2018) .............................................................................. 52

  In re Estate of Dawson,
      136 N.J. 1, 641 A.2d 1026 (1994) ...................................................................... 21

  Finderne Mgmt. Co., Inc. v. Barrett,
     402 N.J. Super. 546, 955 A.2d 940 (App. Div. 2008) ..................................50, 51

  {40907813:1}                                             iii
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 5 of 68 PageID: 273




  Fowler v. UPMC Shadyside,
    578 F.32 203, 211 (3rd Cir. 2009) ...................................................................... 25

  Frederico v. Home Depot,
     507 F. 3d 188 (3rd Cir. 2007) .................................................................19, 34, 38

  Gennari v. Weichert Co. Realtors,
    148 N.J. 582 (1996) ................................................................................19, 38, 43

  In re GEO Specialty Chems., Ltd.,
      577 B.R. 142 (D.N.J. Bankr. 2017) .................................................................... 23

  Ginsberg v. Quest Diagnostics, Inc.,
     227 N.J. 7, 147 A.3d 434 (2016) ........................................................................ 53

  GM LLC v. FCA US LLC,
    2020 U.S. Dist. LEXIS 120736 (E.D. Mich., July 8, 2020) ........................passim

  GM LLC v. FCA US LLC,
    2020 U.S. Dist. LEXIS 146646 (E.D. Mich., Aug. 14, 2020) .....................passim

  GMA Accessories, Inc. v. Idea Nuova, Inc.,
    157 F. Supp. 2d 234 (S.D.N.Y. Dec. 18, 2000) .................................................. 44

  Great Western Mining & Mineral Co. v. ADR Options, Inc.,
    882 F. Supp. 2d 749 (D.N.J. Feb. 8, 2012) ......................................................... 20

  Henglein v. Colt Indus.,
    260 F.3d 201 (3rd Cir. 2001) .............................................................................. 23

  Karachi Bakery India v. Deccan Foods LLC,
    2017 U.S. Dist. LEXIS 180404 (D.N.J. October 31, 2017) .........................44, 51

  Klaxon Co. v. Stentor Elec. Mfg. Co,
     313 U.S. 487 (1941) ............................................................................................ 54

  Kuhnel v. CAN Ins. Cos.,
    322 N.J. Super. 568, 731 A. 2d 564 (App. Div. 1999) ....................................... 46

  Levitt v. Riddell Sports (In re MacGregor Sporting Goods),
     199 B.R. 502 (D.N.J. Bankr. Nov. 27, 1995) ..................................................... 54




  {40907813:1}                                              iv
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 6 of 68 PageID: 274




  Li v. Peng,
     516 B.R. 26 (D.N.J. Aug. 22, 2014) .............................................................22, 24

  McCabe v. Ernst & Young, LLP,
    494 F.3d 418 (3rd Cir. 2007) ..................................................................38, 47, 48

  McCarrell v. Hoffmann-La Roche, Inc.,
    227 N.J. 569 (2017) .....................................................................................passim

  McConkey v. AON Corp.,
    354 N.J. Super. 25, 804 A.2d 572 (App. Div. 2002) .......................................... 50

  MTK Food Services, Inc. v. Sirius America Ins. Co.,
    455 N.J. Super. 307, 189 A.3d 914 (App. Div. 2018) ........................................ 58

  MZL Capital Holdings, Inc. v. TD Bank, N.A.,
    2016 U.S. Dist. LEXIS 103177 (D.N.J. Aug. 5, 2016) ................................35, 36

  Olivieri v. Y.M.F. Carpet, Inc.,
     186 N.J. 511 (2006) ............................................................................................ 24

  Pitcock v. Kasowitz, Benson, Torres & Friedman, LLP,
     426 N.J. Super. 582, 46 A.3d 586 (App. Div. 2012) .......................................... 58

  Pittman v. La Fontaine,
     756 F.Supp. 834 (D.N.J. 1991) ........................................................................... 22

  Santiago v. Warminster Twp.,
     629 F.3d 121 (3rd Cir. 2010) ..................................................................19, 25, 27

  Schmidt v. Skolas,
     770 F.3d 241 (3rd Cir. 2014) ........................................................................20, 53

  Schweikert v. Baxter Healthcare Corp.,
     2013 U.S. Dist. LEXIS 67355 (D.N.J. May 10, 2013) ...........................30, 34, 38

  Shapiro v. UJB Fin. Corp.,
     964 F.2d 272 (3d Cir. 1992) ............................................................................... 35

  Shulton, Inc. v. Optel Corp.,
     1986 U.S. Dist. LEXIS 19775 (D.N.J. Sep. 29, 1986) ....................................... 37




  {40907813:1}                                              v
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 7 of 68 PageID: 275




  Sports Mgmt. Network v. Busch,
     2019 U.S. Dist. LEXIS 35663 (E.D.Mich. Mar. 6, 2019) ......................54, 59, 60

  Stanley Co. of America v. Hercules Powder Co.,
     16 N.J. 295, 108 A. 2d 616 (1954) ..................................................................... 50

  P.V. ex rel. T.V. v. Camp Jaycee,
     197 N.J. 132 (2008) ................................................................................53, 55, 57

  Townsend v. Pierre,
    221 N.J. 36, 110 A.3d 52 (2015) ............................................................44, 45, 49

  Trentadue v. Gorton,
     479 Mich. 378, 738 N.W.2d 664 (2007).................................................54, 59, 60

  Wiebel v. Morris,
    2018 N.J. Super. Unpub. LEXIS 2673 (App. Div. Dec. 6, 2018) ...................... 58

  Zavala v. Wal-Mart Stores, Inc.,
     393 F. Supp. 2d 295 (D.N.J. 2005) ..................................................................... 35

  Statutes
  MCL § 600.5805 ................................................................................................54, 59

  MCL § 600.5827 ................................................................................................59, 60

  MCL § 600.5829-5838............................................................................................. 59

  MCL § 600.5855 ...................................................................................................... 60

  N.J.S.A. 2A:14-1 ...................................................................................................... 54

  Other Authorities
  Fed. R. Civ. P. 41(b) ................................................................................................ 23

  Fed. R. Civ. P. 8 ....................................................................................................... 37

  Fed. R. Civ. P. 9(b) ...........................................................................................passim

  Fed. R. Civ. P. 12(b)(6).....................................................................................passim

  Fed. R. Civ. P. 59 ...............................................................................................16, 23


  {40907813:1}                                                 vi
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 8 of 68 PageID: 276




                            PRELIMINARY STATEMENT

           This case is the latest salvo in GM’s scorched-earth litigation campaign to

  deflect blame for its own bungled handling of collective bargaining negotiations

  with the UAW in 2011 and 2015, which GM believes cost it billions of dollars in

  increased labor costs. GM brought suit against Fiat Chrysler (“FCA”) and several

  individuals in Michigan federal court, based on almost identical allegations, in which

  it was soundly thrashed, and is now pursuing a case almost identical to this one in

  Michigan state court. Each of the cases, including this one, presses a half-baked

  theory in which FCA was bribing UAW officials and other auto industry players

  through offshore bank accounts to help it manipulate the collective bargaining

  process. The ultimate goal of this plan, which seems straight out of a third-rate spy

  novel, was to ravage GM so thoroughly that it would yield to FCA’s overtures to

  merge with it and create the world’s largest automaker, the pipe dream of FCA’s

  charismatic CEO. Here, GM sets its sights on Joseph Ashton, a retired UAW official

  who just happened to be on GM’s board of directors during the 2015 collective

  bargaining process. According to GM, Ashton was funneling secret negotiation

  strategy and other sensitive GM information stolen from board meetings to FCA to

  give it the upper hand in the 2015 collective bargaining process, in exchange for the

  offshore lucre. GM alleges all of this on information and belief, which it must

  because the key facts exist only in the fevered imaginations of its lawyers. The



  {40907813:1}                              1
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 9 of 68 PageID: 277




  Amended Complaint should be dismissed, among other reasons, because it is

  implausible under Iqbal and Twombly, inadequately pled under Fed. R. Civ. P. 9(b),

  and collaterally estopped by decisions of the U.S. District Court in Detroit,

  Michigan.

                      ALLEGATIONS OF THE COMPLAINT
           To summarize GM’s allegations, Fiat Chrysler (“FCA”) was engaged, with

  the assistance of Joseph Ashton, in two diametrically opposed schemes to harm GM.

  Prior to 2015, FCA conspired with and bribed officials from the United Auto

  Workers union (the “UAW”) to gain advantages for itself, including lowering its

  costs by increasing its share of Tier Two workers, while ensuring that GM would

  not get the same advantages. In 2015, by contrast, FCA conspired with Ashton and

  others to negotiate a ruinously expensive deal with the UAW, in the hope that GM

  would be forced to do the same, through the power of “pattern bargaining.” GM

  claims that this self-contradictory pair of schemes were part of one seamless

  conspiracy to harm GM. The Amended Complaint seeks to hold Ashton responsible

  for the “billions of dollars” in alleged damages under convoluted claims of fraud and

  breach of fiduciary duty, based on his failure to disclose the alleged schemes while

  serving as a member of GM’s board of directors.

  I.    A Pre-2015 Bribery Scheme Orchestrated by Fiat Chrysler Uses UAW
  Official Joseph Ashton to Harm Its Rival GM



  {40907813:1}                             2
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 10 of 68 PageID: 278




           GM alleges a scheme orchestrated by FCA to pay bribes to UAW officials in

  the 2009-2014 time frame “in an effort to obtain benefits, concessions, and

  advantages for FCA in the negotiations, implementation, and administration of the

  collective bargaining agreements between FCA and the UAW.” (AC ¶ 55)(the “Pre-

  2015 Bribery Scheme”). Much of GM’s description of the scheme is drawn from

  the superseding indictment and plea agreement of a former FCA Vice President of

  Employee Relations named Alphons Iacobelli. (Id. ¶¶ 4, 12, 35, 55, note 10) The

  indictment does not mention Ashton.

           GM alleges that Ashton “played a central role in” the Pre-2015 Bribery

  Scheme (AC ¶ 4), and that he was “uniquely situated to further this scheme” by

  virtue of his role as Vice President of the UAW’s GM Department from 2010 to

  2014. (Id. ¶ 5). In this role Ashton allegedly had “primary oversight of negotiating

  and implementing CBAs between the UAW and GM.” (¶ 32) GM pleads “on

  reasonable belief and inference” that in exchange for bribes from FCA and FCA NV

  through foreign accounts, “Ashton used his influence to deny GM specific structural

  labor concessions it should have otherwise received but for [the] bribes.” (Id. ¶ 5)

  Specifically, “under Ashton’s direction” the UAW provided to FCA and denied to

  GM certain “structural concessions” or “labor advantages” that included: “genuine

  support from UAW leaders for GM’s worker efficiency program, Global

  Manufacturing System (“GMS”), manipulation of contractual limits on Tier Two


  {40907813:1}                             3
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 11 of 68 PageID: 279




  and temporary employees, support for FCA’s “long-term business plan, and other

  ‘side letter’ agreements between FCA and the UAW.” (Id. ¶ 71). GM alleges that

  FCA and FCA NV “authorized these bribes specifically to harm GM and to advance

  their long-term goal to force higher costs on GM and assist FCA NV in forcing a

  merger with GM.” (Id. ¶ 4) GM does not allege any facts indicating that Ashton

  directed, participated in, or knew about the Pre-2015 Bribery Scheme.

  II.  The 2015 Bribery Scheme by Fiat Chrysler, Using now-GM Board
  Member Ashton as a Paid Mole, to Manipulate the 2015 Collective Bargaining
  Negotiations to Harm GM and Force it into a Merger
           The Amended Complaint alleges that FCA manipulated the 2015 collective

  bargaining process with the UAW, with assistance from Ashton, to weaken GM with

  inflated labor costs, which would then pressure GM into agreeing to a merger with

  FCA (the “CB Bribery Scheme”).

           Fiat Chrysler CEO Sergio Marchionne had advocated the idea of

  consolidating Fiat with other large automakers for years leading up to the 2015

  collective bargaining negotiations. (AC ¶¶ 62-63). He proposed a combination of

  Fiat, Chrysler, and GM in October 2012, but GM rebuffed this request. (Id. ¶ 63)

  Fiat and Chrysler merged in 2014, at which point Sergionne began to pursue a

  merger of the combined FCA with GM. (Id. ¶¶ 68-69) Marchionne “turned to

  weaponizing FCA’s bribery of the UAW towards GM, in an effort to pressure GM

  to agree to merge with FCA.” (Id. ¶ 70) GM turned down several more overtures


  {40907813:1}                            4
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 12 of 68 PageID: 280




  from FCA, and by 2015 FCA developed a plan to force GM into a merger (dubbed

  “Operation Cylinder”) that involved the bribery of UAW leaders, including Ashton.

  (Id. ¶¶ 74-75) The crux of the CB Bribery Scheme was to manipulate the 2015

  collective bargaining process “to impose asymmetrical costs on GM, with the goal

  of harming GM by imposing massive labor costs on GM and making it more likely

  to favorably consider a merger with FCA.” (Id. ¶ 80)

           The UAW uses a practice called “pattern bargaining” in its collective

  bargaining negotiations with the Big Three automakers, which occur every four

  years. (AC ¶¶ 80-81) Before the automakers’ CBAs with the UAW are set to expire,

  and as preliminary negotiations unfold, the UAW selects one of the three automakers

  to be the “lead” or “target” and the union finalizes a 4-year CBA with that company.

  (Id. ¶¶ 81-82). That first deal gives the UAW strong leverage to force its terms on

  the other two companies, (id.) and the union uses the threat of a costly nationwide

  strike to increase its leverage. (Id.) GM does not allege, however, that pattern

  bargaining is illegal. As of mid-September 2015, GM had reached a tentative deal

  with the UAW and believed it would be chosen as the lead, and its deal finalized as

  the pattern. (Id. ¶¶ 86-88) GM “reasonably believed” that it would be chosen as the

  lead in the 2015 collective bargaining negotiations, because, among other reasons,

  FCA was smaller and had the highest percentage of lower-paid workers. (Id. ¶ 85)

  Defying the expectations of GM (and allegedly of industry analysts), the UAW


  {40907813:1}                             5
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 13 of 68 PageID: 281




  announced on September 13, 2015 that it had chosen FCA as the pattern lead. (Id.

  ¶¶ 85, 92) This choice, GM alleges, was the result of “the years-long bribery scheme”

  between FCA and the union’s leaders. (Id. ¶ 92)

            Two days after UAW selected FCA as the lead, the parties announced that

  they had reached a deal. FCA CEO Sergio Marchionne touted the deal as

  “transformational” and “explained that the ‘economics of the deal are almost

  irrelevant’ because the costs ‘pale in comparison given the magnitude of the

  potential synergies and benefits’ of a combination.” (Id. ¶¶ 94-95). GM believes the

  “combination” referred to by Marchionne was the hoped-for merger between GM

  and FCA. (Id. ¶ 95) After an initial rejection of the deal by the UAW rank-and-file,

  a substantially similar final deal—one that “was specifically tailored to, and in fact

  ultimately did, disproportionately harm GM”—was ratified on October 22, 2015. (Id.

  ¶¶ 96-98) UAW President Dennis Williams bragged that the deal reached with FCA

  was one of the “richest ever negotiated” for the UAW. (See MC ¶ 133, citing Wall

  Street Journal article on October 22, 2015).1

            Shortly thereafter, and allegedly under the “coercive economic force of

  pattern bargaining” and the threat of a strike, GM reached a tentative deal with the

  UAW “based on the fraudulently tainted FCA-UAW pattern.” (Id. ¶¶ 82, 99) A final




  1
      This fact and the Williams quote were not included in the Amended Complaint.

  {40907813:1}                                    6
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 14 of 68 PageID: 282




  (and, it turns out, much different)2 CBA between GM and the UAW was ratified by

  UAW membership almost a month later, on November 20, 2015, and became

  effective on November 23, 2015. (Id. ¶ 99) This final CBA caused GM to incur

  over $1 billion more in incremental labor costs, over the 4-year life of the CBA, than

  “the deal GM believed it had reached with the UAW before the UAW’s selection of

  FCA as the lead.” (Id. ¶ 100) This billion-dollar difference between the result GM

  had hoped for, and the result it voluntarily agreed to, is the apparent basis for the

  “billions of dollars” in damages claimed in this suit. (Id. ¶ 5)

            Meanwhile, throughout the period encompassing the 2015 collective

  bargaining negotiations, Joseph Ashton was serving on the board of GM. (Id. ¶¶ 89-

  90) As a board member, GM alleges, Ashton was able to access, steal, and pass on

  to FCA “extensive information concerning sensitive topics including . . . negotiation

  strategy and progress in connection with GM’s negotiations with the UAW over the

  2015 CBA”; “early information showing what GM viewed as the greatest risks in

  the coming CBA negotiations”; “much more detailed discussions of risks and

  opportunities from the coming CBA negotiations”; and discussions about GM’s

  reaction and response to FCA’s merger proposal. (Id. ¶ 90) By blaming Ashton for

  the “billions of dollars in increased labor costs” it suffered through the allegedly

  corrupted 2015 collective bargaining process (id. ¶¶ 5, 99, 100), GM suggests that


  2
      See infra, pp. 47-48.

  {40907813:1}                               7
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 15 of 68 PageID: 283




  by passing such information to FCA, Ashton somehow gave FCA an edge in

  harming GM through this process, i.e., being selected as the pattern lead and closing

  a rich deal with the UAW, which could then be forced on GM. (Id. ¶¶ 90-91) GM

  does not allege what specific information FCA acquired from Ashton, or how FCA

  used it to gain a negotiating advantage.

  III.      Ashton’s Acknowledged Participation in the Watch Kickback Scheme
            The Amended Complaint describes several kickback schemes involving a

  Michigan tax-exempt corporation known as the Center for Human Resources

  (“CHR”), an entity funded by GM and governed by members appointed by GM and

  the UAW. (Id. ¶¶ 3, 20, 39) Ashton was involved in one of these schemes, which

  involved the purchase of 58,000 custom commemorative watches for UAW

  members. (Id. ¶ 47) Ashton participated in steering the watch contract to an

  associate, at an allegedly inflated price to the CHR, and demanded a kickback of

  $250,000. (Id. ¶¶ 46-48) Ashton received payments of between $5,000 and $30,000

  over the time period spanning May 2013 to July 2016, at which time he instructed

  the associate to stop making any kickback payments. (Id. ¶¶ 50, 52)3 Ashton did not

  disclose his participation in the watch scheme to anyone at GM. (Id. ¶ 51) The

  Amended Complaint describes and alludes to other kickback schemes at the CHR,

  including one involving “Team UAW-GM” jackets and another involving


  3
      See also E.D. Mich. Index No. 2:19-cr-20738, ECF No. 1 (Ashton Information) at ¶¶ 25-26.

  {40907813:1}                                    8
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 16 of 68 PageID: 284




  backpacks, (id. ¶¶ 39, 44), but Ashton was not charged with participating in any

  schemes other than the watch scheme. 4 Ashton was criminally charged for his

  participation in the watch scheme in November 2019 (id. ¶ 43); pled guilty on

  December 4, 2019 (id. ¶ 43); and was sentenced on November 17, 2020 to 30 months

  in prison.

  IV.      Ashton’s Service on the GM Board of Directors
           In 2014, Ashton retired from his position at the UAW and was appointed to

  the Board of Directors of GM as the representative of the UAW Trust. (Id. ¶ 33) In

  April 2014, and at the beginning of each subsequent year of board service, Ashton

  completed board of director questionnaires; while the questions changed each year,

  they generally inquired about conflicts of interest and asked for a commitment to

  maintain the confidentiality of GM information. (Id. ¶¶ 34, 119, 128). GM alleges

  that certain of the responses were false because they did not disclose Ashton’s

  participation in the watch scheme, or because they were inconsistent with Ashton’s

  alleged receipt of bribes from FCA. (Id.)


           As a GM board member, Ashton allegedly had access to “extensive

  information concerning sensitive topics including [] negotiation strategy and

  progress in connection with GM’s negotiations with the UAW over the 2015 CBA,

  and GM’s consideration and response to merger inquiries from FCA NV.” (Id.¶ 90.)

  4
      See Ashton Information.

  {40907813:1}                                9
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 17 of 68 PageID: 285




  GM alleges that Ashton passed this confidential information on to corrupt UAW

  leaders and FCA executives in furtherance of the scheme to impose higher labor

  costs on GM and force GM to merge with FCA. (Id. ¶¶ 5, 90-91)

           After Iacobelli’s indictment was unsealed in July 2017, “GM sought to

  interview Ashton related to the government’s investigation into the CHR. Despite

  GM policy requiring that Ashton submit to such an interview, Ashton refused and

  hired criminal counsel. GM advised Ashton that if he did not submit to an interview

  he would be acting inconsistent with his obligation as a director.” (Id. ¶¶ 35-36)

  Ashton resigned from the GM board shortly after this confrontation, in December

  2017. (Id. ¶ 36)

  V.      The Alleged Offshore Accounts
           GM alleges the existence of two foreign bank accounts allegedly linked to

  Ashton and claims, without any factual support, that the accounts were somehow

  used by FCA or FCA NV to bribe Ashton in furtherance of its scheme to harm GM.

  The accounts are located in the Cayman Islands and Japan, and are “held in the name

  of Ashton and/or Ashton’s charity.” (Id. ¶ 57) GM alleges “upon information, belief,

  and clear and reasonable inference” that the funds in the accounts “were ultimately

  provided to Ashton by FCA NV.” (Id.)           Specifically, “in return for secret

  compensation from FCA and FCA NV through foreign accounts, Ashton had agreed

  to pass and was passing GM’s confidential information to UAW and/or FCA leaders


  {40907813:1}                             10
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 18 of 68 PageID: 286




  [while on GM’s board].” (Id. ¶ 120) While alleging that the accounts “held or

  currently hold substantial funds” (id.), GM does not allege how much either account

  holds (or held); or when; or how they were “provided” to Ashton; or when or how

  Ashton accessed the funds. Yet GM alleges that it was only through the discovery

  of these foreign accounts “that GM learned the true extent of FCA and FCA NV’s

  scheme and Ashton’s involvement in it.” (Id. ¶ 61)

  VI.      GM’s Misleading Allegations
           A close reading of GM’s Amended Complaint reveals GM’s willingness to

  distort the facts in order to present a compelling narrative, even when it means

  presenting affirmatively misleading allegations.     Perhaps in recognition of the

  weakness of its case against Joseph Ashton, GM repeatedly and shamelessly smears

  Ashton by conflating his acknowledged wrongdoing with the crimes of a dozen other

  UAW and FCA officials. And it is no accident. GM knows better than anyone that

  Ashton was not involved in the illegal activity described in these misleading

  allegations, by virtue of its own “thorough investigation” undertaken prior to filing

  the Michigan Action, which according to GM included:

           witness interviews, review of publicly available information regarding
           criminal developments, close monitoring of the criminal proceedings
           against Defendants and their co-conspirators, review and analysis of
           internal GM documents and communications, [and] the engagement of
           consulting experts.




  {40907813:1}                             11
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 19 of 68 PageID: 287




  (AC ¶ 56). Nor can it be chalked up to sloppy drafting—GM spent two years

  developing its case before filing the Michigan Action, and has now filed at least five

  additional complaints in various actions alleging the same underlying facts.

           One disturbing example of GM’s deceptive pleading occurs in Paragraph 4 of

  the Amended Complaint, which alleges that FCA “paid millions of dollars in

  “prohibited payments and things of value to UAW officers and UAW employees [in

  return for] benefits, concessions, and advantages for FCA . . .” Here, GM is quoting

  without citation the plea agreement of Alphons Iacobelli (Id. ¶ 11), the rogue FCA

  employee and admitted ringleader of the pre-2015 bribery scheme. While certain

  as-yet-unnamed co-conspirators are named in this paragraph (and throughout the

  plea agreement), GM knows full well based on subsequent disclosures that none of

  these co-conspirators is Joseph Ashton. Yet GM introduces this paragraph with the

  claim that “Ashton also played a central role” in this scheme. GM clearly seeks to

  taint him with “guilt by association.”

           In Paragraph 44, GM alleges that “[a]s described in the indictments and

  admitted in the plea agreements” Ashton orchestrated a kickback scheme involving

  50,000 jackets with the “Team UAW-GM” logo, and alleges that Ashton demanded

  and received approximately $300,000 in kickbacks from the jacket scheme. But, as

  GM doubtless knows because it “diligently monitored the criminal proceedings and

  other sources of available information” (id. ¶ 108), Ashton was never charged with


  {40907813:1}                             12
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 20 of 68 PageID: 288




  any involvement in the jacket scheme, nor did he plead guilty to participating in any

  such scheme. Indeed, both Ashton’s information and his plea agreement speak only

  of the commemorative watch scheme. GM compounds this misleading narrative in

  Paragraph 53, where it conflates the watch scheme with other kickback schemes not

  involving Ashton to allege that Ashton and two other officials conspired to rig

  contracts to accept kickbacks of over $2 million. GM’s willingness to twist the facts

  to fit its narrative is evident throughout the Amended Complaint.5

            These examples, and others discussed below, are relevant because they

  demonstrate that GM’s pleadings cannot be taken at face value. Throughout the

  Amended Complaint, when GM asks the Court to draw an inference based on its

  allegations, that request must be met with a healthy dose of skepticism.

   VII.          GM’s Claims in this Lawsuit
            Based on these allegations, GM asserts causes of action sounding in breach of

  fiduciary duty, common law fraud, and common law fraud by omission. GM claims

  that Ashton owed a fiduciary duty to GM as a board member, and that he breached

  the duty by failing to disclose the alleged CB Bribery Scheme, disclosing GM

  confidential information to the UAW and FCA in furtherance of the alleged CB

  Bribery Scheme, and failing to disclose his participation in the watch scheme.




  5
      See AC ¶ 107(b) - ¶ 107(i), describing alleged acts of fraudulent concealment by other actors.

  {40907813:1}                                      13
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 21 of 68 PageID: 289




           The fraud claims ostensibly connect alleged misstatements or omissions by

  Ashton to the alleged harm to GM through the following elaborate daisy chain of

  events:

                  Ashton’s representations on the director questionnaires were false, and
                   his failures to disclose the alleged bribery scheme and the kickback
                   scheme were fraudulent omissions (id. ¶¶ 119, 128);
                  which hid the alleged CB Bribery Scheme from GM (id. ¶ 120);
                  which induced GM to permit Ashton to join the board and maintain
                   his position on the board (id. ¶¶ 121-122);
                  which allowed Ashton to continue to pass GM confidential
                   information to FCA in furtherance of the CB Bribery Scheme (id. ¶¶
                   90-91, 123);
                  which enabled FCA to reach a generous CBA with the UAW in 2015
                   (id. ¶¶ 94-98);
                  which allowed the UAW to extract similar concessions in its 2015
                   CBA with GM (id. ¶¶ 99-100),
                  causing GM to incur $1 billion in damages. Id. ¶¶ 5-6, 100.
  Rube Goldberg would surely doff his cap at this elaborate construct.
                                  PROCEDURAL HISTORY
           This lawsuit was not brought in a vacuum. Rather, GM’s allegations here must

  be viewed in light of an aggressive and misguided litigation campaign it has been

  waging—so far unsuccessfully—based on the very same underlying facts that it

  alleges here. This campaign has already previously targeted Ashton, and has already

  unsuccessfully argued the very same theories that it presses here.

  I.     GM’s lawsuit against FCA in the Eastern District of Michigan
           In November 2019 the Plaintiffs herein filed a complaint in the U.S. District

  Court for the Eastern District of Michigan alleging violations of the Racketeer

  {40907813:1}                                 14
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 22 of 68 PageID: 290




  Influenced and Corrupt Organizations Act (“RICO”) against FCA US LLC, its

  parent company Fiat Chrysler Automobiles N.V. (collectively “FCA”), and three

  former FCA employees and UAW officials named Alphons Iacobelli, Jerome

  Durden, and Michael Brown. See Index No. 2:19-cv-13429 (the “Michigan Action”).

  GM alleged the Pre-2015 Bribery Scheme and the CB Bribery Scheme as its theories

  of RICO injury to GM, albeit without the allegations that Ashton and others received

  bribes from FCA through offshore accounts in furtherance of the schemes. See

  generally No. 2:19-cv-13429 ECF No. 1 (the “Michigan Complaint” or “MC”). All

  defendants brought (or joined) motions to dismiss under Fed. R. Civ. P. 12(b)(6).

  See ECF No. 41 (FCA US LLC); ECF No. 42 (FCA NV); ECF No. 50 (Iacobelli).

           The Honorable Judge Paul Borman, in an Opinion and Order dated July 8,

  2020, granted the defendants’ motions, dismissing GM’s complaint with prejudice.

  GM LLC v. FCA US LLC, 2020 U.S. Dist. LEXIS 120736 (E.D. Mich., July 8,

  2020)(ECF No. 82). Although the various defendants argued a number of different

  grounds for dismissal, Judge Borman resolved the motions “on only one of those

  grounds”: namely, “because it finds that GM’s alleged injuries were not proximately

  caused by Defendants’ alleged violations of the RICO Act.” Id. 2-3. The RICO

  violations alleged by GM were the very same schemes that it alleges here, i.e., the

  Pre-2015 Bribery Scheme and the CB Bribery Scheme, though it had not yet alleged




  {40907813:1}                             15
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 23 of 68 PageID: 291




  that FCA had bribed Ashton and others through offshore accounts pursuant to the

  schemes. The specific findings are discussed in more detail below.

  II.     GM’s Motion to Alter or Amend Judgment
           Less than a month after GM’s complaint was dismissed, GM brought a motion

  pursuant to Fed. R. Civ. P. 59(e) seeking to alter or amend that judgment. (ECF No.

  84). Based in part on what it claimed was newly discovered evidence, GM sought

  to have the Court amend its judgment to be without prejudice, and allow it to file an

  amended complaint. See GM LLC v. FCA US LLC, 2020 U.S. Dist. LEXIS 146646

  (E.D. Mich., Aug. 14, 2020) (ECF No. 92) at *3. In a declaration filed by GM’s lead

  attorney, the attorney claimed that the new evidence was “reliable information

  indicating the existence of foreign [bank] accounts potentially connected to the

  scheme alleged in GM’s Complaint.” ECF No. 84-3 (“Karis Dec.”)(Aug. 3, 2020) at

  ¶ 8. GM attached a proposed Amended Complaint to its motion which contained

  new allegations about the alleged ownership and use of the foreign bank accounts

  by FCA to bribe Ashton and others in furtherance of the Pre-2015 Bribery Scheme

  and the CB Bribery Scheme. See generally ECF No. 84-1 (“PAC”).

           The alleged foreign bank accounts described in GM’s motion, the attorney

  declaration, and the proposed amended complaint in the Michigan are the same

  accounts that GM alleges in this lawsuit. The allegations made in the PAC about

  FCA’s alleged use of the accounts to bribe Ashton are nearly identical to those in


  {40907813:1}                             16
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 24 of 68 PageID: 292




  the Amended Complaint. Compare PAC ¶¶ 9, 43, 63, 88, 100, 176, 230 with AC ¶¶

  4-5, 57-60, 107-108.

           Judge Borman denied the motion, because “GM’s newly discovered evidence

  is too speculative to warrant reopening this case.” GM LLC, 2020 U.S. Dist. LEXIS

  146646, at *2. He elaborated as follows:

           The affidavits offered by GM in support of their theory—that
           Defendants used “a broad network of foreign bank accounts
           containing millions of dollars” to facilitate a bribery scheme that
           included two “paid mole[s]” inside GM—do very little to
           corroborate this theory. Id. at *12.
           Even if the affidavits establish that these foreign bank accounts
           exist, that fact does not rise to the inference advanced by GM,
           that FCA was more-than-likely using the bank accounts to bribe
           UAW officials. GM argues, for instance, that because former
           UAW Vice President Joseph Ashton maintained a bank account
           in the Cayman Islands “at the same time that Defendants were
           making unlawful payments to try to grease the skids with the
           UAW,” he “operated as a paid mole inside GM’s Boardroom
           during 2015 collective bargaining negotiations.” . . . The
           existence of foreign bank accounts, and an almost-thirty-year-old
           scandal do not, however, move GM’s claims over the line from
           speculative or conceivable to plausible. Id. at *13-*14.
           GM’s newly discovered evidence does not create a reasonable
           inference that FCA was bribing individuals to infiltrate GM as
           part of a scheme to directly harm GM. and, therefore, does not
           change the Court’s conclusion that GM’s alleged injuries were
           not proximately caused by FCA’s alleged RICO violations. Id. at
           *15.
  GM filed a notice of appeal on August 17, 2020 (see ECF No. 93).

  III.     GM’s New Lawsuit in Michigan

  {40907813:1}                                17
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 25 of 68 PageID: 293




           On September 15, 2020, GM filed a lawsuit against Alphons Iacobelli in

  Michigan state court making largely the same allegations it makes here, and

  asserting claims for breach of fiduciary duty, fraud, and fraud by omission, as it does

  here, as well as civil conspiracy claims. See 3:20-cv-12668, ECF No. 1-3. The state

  court complaint includes, in sum and substance, the same allegations against Ashton

  that are made in the Amended Complaint. See e.g., id. at ¶ 15 (Ashton served on and

  then “abruptly resigned” from the GM board), ¶ 43 (Ashton participated in pre-2015

  scheme to deny advantages to GM), ¶ 67 (Ashton took bribes from FCA through

  foreign accounts in exchange for GM confidential information), ¶ 113 (Ashton and

  others “hold millions of dollars in illicit funds in foreign bank accounts”), ¶¶ 119,

  137, 139 (Ashton’s allegedly false director questionnaire responses), ¶ 140 (“Ashton

  specifically joined GM to further the scheme from inside GM’s boardroom”); ¶ 141

  (GM relied on fraudulent misrepresentations and/or omissions of Ashton in hiring

  him). After filing, and then voluntarily dismissing, a separate action against the Fiat

  Chrysler entities, on September 22, 2020 GM amended its complaint against

  Iacobelli to add FCA US, FCA NV, and another individual named Jerome Durden,

  as defendants. See 3:20-cv-12668, ECF No. 1, ¶¶ 4-7. FCA removed that action to

  the U.S. District Court for the Eastern District of Michigan on September 30, 2020.

  See 3:20-cv-12668, ECF No. 1. GM moved for remand, id., ECF No. 4, and on

  November 3, 2020 the action was remanded back to state court. See ECF No. 22.



  {40907813:1}                              18
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 26 of 68 PageID: 294




                                     LEGAL STANDARD
           To withstand dismissal under Fed. R. Civ. P. 12(b)(6), GM must plead enough

  facts to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009).6 The Court must disregard “naked assertions devoid of further

  factual enhancement and threadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements.” Santiago v. Warminster Twp., 629 F.3d

  121, 131 (3rd Cir. 2010)(quoting Iqbal at 678). In order to satisfy the stringent

  pleading standard of Fed. R. Civ. P. 9(b), “a plaintiff alleging fraud must state the

  circumstances of the alleged fraud with sufficient particularity to place the defendant

  on notice of the precise misconduct with which it is charged.” Frederico v. Home

  Depot, 507 F. 3d 188, 200 (3rd Cir. 2007). The complaint, moreover, “must inject

  precision or some measure of substantiation into a fraud allegation.” Gennari v.

  Weichert Co. Realtors, 148 N.J. 582 (1996). In deciding a motion to dismiss, the

  Court may consider the allegations of the complaint, exhibits attached to the

  complaint, matters of public record, and documents “integral to or explicitly relied

  upon in the complaint,” without converting the motion into one for summary

  judgment. Schmidt v. Skolas, 770 F.3d 241, 249 (3rd Cir. 2014).

                                          ARGUMENT
      I.   Collateral Estoppel Bars All of GM’s Claims


  6
    Unless otherwise noted, throughout this brief, citations and quotations are omitted from
  citations, and any emphasis is added.

  {40907813:1}                                    19
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 27 of 68 PageID: 295




           GM’s claims against Ashton should be dismissed on the ground of collateral

  estoppel, also called issue preclusion. The purpose of the doctrine is “to promote

  judicial consistency, encourage reliance on court decisions, and protect defendants

  from being forced to repeatedly relitigate the same issues in multiple lawsuits.”

  Great Western Mining & Mineral Co. v. ADR Options, Inc., 882 F. Supp. 2d 749,

  760 (D.N.J. Feb. 8, 2012) (citing Allen v. McCurry, 449 U.S. 90, 94)(1980). All of

  GM’s claims in this lawsuit depend on the alleged existence of bribery and corporate

  espionage schemes which have already been ruled implausible by the Michigan

  court, based on virtually identical factual allegations. See GM LLC, 2020 U.S. Dist.

  LEXIS 146646. Judge Borman also found specifically that Ashton’s involvement,

  based on alleged offshore accounts, was also implausible. Id. at *14-*15. Although

  GM brings different causes of action here, its success depends on a finding by this

  Court that is entirely repugnant to the Michigan decisions.

           Under New Jersey law, for the doctrine of collateral estoppel to apply to

  foreclose the relitigation of an issue, the party asserting the bar must show that:

  (1) the issue to be precluded is identical to the issue decided in the prior
  proceeding;
  (2) the issue was actually litigated in the prior proceeding;
  (3) the court in the prior proceeding issued a final judgment on the merits;
  (4) the determination of the issue was essential to the prior judgment; and
  (5) the party against whom the doctrine is asserted was a party to or in privity with
  a party to the earlier proceeding.

  {40907813:1}                               20
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 28 of 68 PageID: 296




  In re Estate of Dawson, 136 N.J. 1, 20-21, 641 A.2d 1026, 1034-1035 (1994). All

  five prongs of the test are easily met here.

  A.       The issue is identical. Here, collateral estoppel applies to a narrow but central

  issue: whether GM has plausibly alleged that it suffered an injury proximately

  harmed by a corporate espionage scheme orchestrated by Fiat Chrysler against GM,

  and using offshore accounts to bribe Joseph Ashton in furtherance of that scheme.

  The corporate espionage scheme was the centerpiece of GM’s theory of liability in

  the Michigan Action. In this case, the same corporate espionage scheme is the link

  between Ashton’s alleged misstatements and omissions and the same alleged GM

  injury. (AC ¶¶ 5, 89-91, 100). Just as Judge Borman had to rule on the plausibility

  of this theory in deciding FCA’s motion to dismiss (and GM’s motion to alter or

  amend the judgment), this Court will have to undertake the same analysis to

  determine Ashton’s motion to dismiss.

           The fact that Judge Borman analyzed GM’s causation theories in the context

  of RICO claims, while this Court would analyze them under common law tort

  theories, does not counsel a different result. “Under collateral estoppel, once a court

  has decided an issue of fact or law necessary to its judgment, that decision may

  preclude relitigation of the issue in a suit on a different cause of action involving a

  party to the first case.” Allen, 449 U.S., at 94. See also Li v. Peng, 516 B.R. 26, 34

  (D.N.J. Aug. 22, 2014) (the finding in a New Jersey attorney disbarment proceeding


  {40907813:1}                                 21
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 29 of 68 PageID: 297




  that attorney had knowingly misappropriated funds had collateral estoppel effect in

  a bankruptcy dischargeability determination).

  B.       The issue was actually litigated in the Michigan Action. This element

  requires that “the litigant against whom issue preclusion is invoked must have had a

  full and fair opportunity to litigate the issue in the previous tribunal.” Pittman v. La

  Fontaine, 756 F.Supp. 834, 841 (D.N.J. 1991). Through the briefing and oral

  argument of three separate motions to dismiss, and the thorough briefing of its

  motion to alter or amend the judgment, GM had a full and fair opportunity to argue

  the plausibility of its bribery and corporate espionage theories. GM LLC, 2020 U.S.

  Dist. LEXIS 146646. Also, “the burden of proof in the earlier action must be

  commensurate with the standard in the present action.” Pittman, 756 F.Supp. at 841.

  This requirement is also satisfied, because in both actions the Court decides whether

  GM’s allegations plausibly state a cause of action sufficient to withstand a motion

  to dismiss under Fed. R. Civ. P. 12(b)(6).

           An issue need not go to trial in order to be considered “actually litigated” for

  purposes of collateral estoppel. Rather, an issue is “actually litigated” when it is

  “properly raised, by the pleadings or otherwise, and is submitted for determination,

  and is determined.” Allesandra v. Gross, 187 N.J. Super. 96, 105-106, 453 A.2d 904,

  909 (App. Div. 1982) (quoting Restatement (Second) Judgments, comment d to §




  {40907813:1}                                22
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 30 of 68 PageID: 298




  27). The issue “may be submitted and determined on a motion to dismiss for failure

  to state a claim.” Id.

  C.       The Michigan Court issued a final judgment on the merits. A decision on a

  motion to dismiss “can be sufficiently ‘final’ for purposes of issue preclusion.” In re

  GEO Specialty Chems., Ltd., 577 B.R. 142, 187 (D.N.J. Bankr. 2017). In the context

  of collateral estoppel, the concept of finality need not be “unduly rigid”; rather, it

  “may mean little more than that the litigation of a particular issue has reached such

  a stage that a court sees no really good reason for permitting it to be litigated again.”

  Henglein v. Colt Indus., 260 F.3d 201, 209-210 (3rd Cir. 2001). The Michigan Court

  dismissed GM’s action with prejudice, GM LLC, 2020 U.S. Dist. LEXIS 120736,

  and denied GM’s Fed. R. Civ. P. 59 motion. GM LLC, 2020 U.S. Dist. LEXIS

  146646. In denying GM’s Fed. R. Civ. P. 59 motion, the Court noted that “an order

  of dismissal for failure to state a claim upon which relief can be granted is an

  adjudication on the merits, which means that the dismissal has prejudicial effect.”

  Id. at *7 (citing Fed. R. Civ. P. 41(b)).

       D. The determination of the issue was essential to the Michigan Action.
           Although the various defendants argued a number of different grounds for

  dismissal of GM’s claims in the Michigan Action, Judge Borman resolved the

  motions “on only one of those grounds,” i.e., “GM’s alleged injuries were not

  proximately caused by Defendants’ alleged violations of the RICO Act.” Id. at *2.


  {40907813:1}                                23
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 31 of 68 PageID: 299




  This finding was the basis for its holding that GM had not stated a claim under Rule

  12(b)(6), making it “essential” for collateral estoppel purposes. “Under the generally

  accepted meaning of the term, a fact may be deemed essential to a judgment where,

  without that fact, the judgment would lack factual support sufficient to sustain it.”

  Li, 516 B.R., at 47 (emphasis in original).

       E. The parties to be estopped from relitigating the issue here are the same as
          the parties in the Michigan Action.
           There is no dispute that Plaintiffs in the Michigan Action are identical to the

  Plaintiffs here, and are the “parties to be estopped” from relitigating the plausibility

  of their bribery and corporate espionage theories.

           All the benefits of the collateral estoppel doctrine—i.e., “finality and repose;

  prevention of needless litigation; avoidance of duplication; reduction of unnecessary

  burdens of time and expenses; elimination of conflicts, confusion and uncertainty;

  and basic fairness,” Olivieri v. Y.M.F. Carpet, Inc., 186 N.J. 511, 522 (2006)—

  would be fairly reaped by the application of the doctrine here.

  II.  All of the Claims Fail Because They Depend on GM’s Implausible
  Theories of Bribery and Corporate Espionage
  A.       Applicable Law

           In reviewing a Fed. R. Civ. P. 12(b)(6) motion to dismiss, a Court must

  evaluate the sufficiency of the complaint under the new pleading standard

  enunciated by the Supreme Court in Bell Atlantic v. Twombly, 550 U.S. 544 (2007)


  {40907813:1}                                24
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 32 of 68 PageID: 300




  and Ashcroft v. Iqbal, 556 U.S. 662 (2009). See also Santiago v. Warminster Twp.,

  629 F.3d 121, 129-30 (3rd Cir. 2010). Under this standard, the Court must “identify

  allegations that ‘because they are no more than conclusions, are not entitled to the

  assumption of truth.’” Id. at 130 (quoting Iqbal, supra, at 679). If any well-pleaded

  allegations remain, the Court “should assume their veracity and then determine

  whether they plausibly give rise to an entitlement for relief.” Id. Moreover, a

  complaint “must contain sufficient factual matter, accepted as true, to state a claim

  to relief that is plausible on its face.” Iqbal, supra, 556 U.S. at 678. “Where the well-

  pleaded facts do not permit the court to infer more than the mere possibility of

  misconduct, the complaint has alleged—but it has not shown—that the pleader is

  entitled to relief.” Fowler v. UPMC Shadyside, 578 F.32 203, 211 (3rd Cir.

  2009)(quoting Iqbal at 679). In this analysis, the Court is to disregard “naked

  assertions devoid of further factual enhancement and threadbare recitals of the

  elements of a cause of action, supported by mere conclusory statements. Santiago,

  supra, 629 F.3d at 131 (quoting Iqbal at 678).

  B.       Implausibility of the Fiat Chrysler Bribery Schemes


           Both the Pre-2015 Bribery Scheme and the 2015 CB Bribery Scheme alleged

  by GM are implausible under the Iqbal standard.




  {40907813:1}                               25
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 33 of 68 PageID: 301




           With respect to the Pre-2015 Bribery Scheme, Judge Borman found that GM

  had failed to adequately allege (in other than conclusory fashion) that the UAW had

  withheld concessions from GM as a result of FCA’s bribery.

           [T]he facts alleged indicate that the UAW would not give most of the
           concessions at issue to any company that was not bribing its officials.
           So, GM would never have had access to the same “unique competitive
           advantages” unless it also bribed the UAW. Accordingly, GM’s labor
           costs were not higher than they would have been absent FCA’s bribes,
           FCA’s labor costs were just lower than they would have been. In other
           words, FCA’s UAW workers were the direct victims of the bribes
           because they were paid less, and GM suffered only an indirect harm.
  GM LLC, 2020 U.S. Dist. LEXIS 120736 at *29-*30. Regarding the most important

  of the alleged concessions, the Court concluded that “any labor costs that GM paid

  as a result of adhering to the terms of its [2011] CBA with the UAW regarding

  temporary workers, the grievance process, and the anticipated Tier Two cap, cannot

  be described as harm proximately caused by Defendants’ bribes.” Id. 26. The more

  correct inference to be drawn from GM’s allegations was that “Defendants’ intent

  was to lower FCA’s labor costs by inducing UAW officials to act against the

  interests of workers, not the inference that Defendants wanted to increase GM’s

  labor costs by asking the UAW to deny GM concessions that it otherwise would

  have given.” (Id. 27) GM’s theory of pre-2015 bribery is, if anything, even less

  plausible with respect to Ashton, because the claims here depend on connecting

  Ashton’s alleged misrepresentations on board of director questionnaires with the

  earlier bribery scheme. GM alleges no plausible theory connecting the two.

  {40907813:1}                               26
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 34 of 68 PageID: 302




           The plausibility of GM’s 2015 CB Bribery Scheme merits more discussion.

  Twombly teaches that courts should not accept a plaintiff’s implausible conspiracy

  theory when there is an “obvious alternative explanation” for the defendant’s

  conduct. Twombly, 550 U.S. at 567. In Twombly, the Supreme Court rejected as

  implausible plaintiff’s theory that telephone companies “declined to enter each

  other's service territories in any significant way” pursuant to an anticompetitive

  conspiracy. Id. The obvious alternative explanation for the companies’ behavior

  was that “the former Government-sanctioned monopolists were sitting tight,

  expecting their neighbors to do the same thing.” Id. at 567-68. See also Santiago,

  629 F.3d at 133 (rejecting plaintiffs allegation that excessive use of force against

  residents was planned, in light of the obvious alternative explanation that officers

  “simply used their own discretion in determining how to treat each occupant.”).

           Here, too, there are obvious alternative explanations for the 2015 collective

  bargaining behavior of the UAW and FCA that GM chalks up to a grand conspiracy

  involving bribery and corporate espionage. For example, FCA likely made generous

  concessions to the UAW not because it wanted to harm GM through the coercive

  power of pattern bargaining to force a merger, (AC ¶¶ 80, 93, 99), but because, as

  GM alleged in its Michigan complaint, both parties knew that they were under

  investigation by the government (MC ¶ 134), and therefore, “both sides had




  {40907813:1}                               27
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 35 of 68 PageID: 303




  incentives to prove to the government that they were engaging in good faith

  negotiations.” GM LLC, 2020 U.S. Dist. LEXIS 120736 at *34-*35.

           Another telltale sign of implausible allegations is that the well-pled facts

  imply only “the mere possibility of misconduct.” Iqbal at 679. Based on the alleged

  existence of offshore accounts and Ashton’s position on the GM board—the only

  facts GM has—GM asks the Court to infer that Ashton stole confidential information

  he had access to as a board member and passed it to FCA in furtherance of the alleged

  scheme to manipulate the 2015 collective bargaining process. This melodramatic

  scenario is at best a mere possibility; the inference GM asks the Court to make is

  shot through with logical holes, and lacks any factual support. For example, GM

  alleges that Ashton was “privy to detailed highly confidential information

  concerning GM’s view of and strategic response to FCA and FCA NV’s ongoing

  merger inquiries” (AC ¶ 5), which he then allegedly passed to FCA. But there was

  never any mystery about GM’s view of FCA’s merger inquiries:               as FCA’s

  allegations make plain, GM was not interested in the merger and rejected FCA’s

  invitations to merge. (Id. ¶ 74) At any rate, GM does not explain what information

  Ashton could have provided to FCA that could have given it a strategic advantage.

           In a similar vein, GM alleges that Ashton passed on confidential information

  concerning “GM’s approach and expectations for collective bargaining

  negotiations.” (Id. ¶ 5) According to GM, the confidential information obtained by


  {40907813:1}                              28
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 36 of 68 PageID: 304




  bribing Ashton was used by FCA to further its scheme to induce the UAW to select

  it as the pattern target. (Id. ¶¶ 5, 92) But FCA does not plausibly explain what GM

  confidential information it needed and obtained through Ashton to make this scheme

  possible. Surely, it required no sophisticated corporate espionage to induce the

  UAW to agree to such a “rich deal.” (MC ¶ 133). The inference GM asks the Court

  to make is simply implausible.

           GM betrayed the fatal deficiency of its corporate espionage theory in its

  motion to amend in the Michigan Action, where it acknowledged that the existence

  of the offshore accounts, along with Ashton’s GM board service, are “consistent with

  a scheme intended [] to harm GM.” ECF No. 84 at 6. But, as the Supreme Court

  explained in Iqbal, “[w]here a complaint pleads facts that are ‘merely consistent

  with’ a defendant's liability, it ‘stops short of the line between possibility and

  plausibility of ‘entitlement to relief.’” Iqbal, 556 U.S. at 678 (2009)(quoting

  Twombly, 550 U.S. at 557).

  C.       The Dubious Offshore Account Allegations
           GM’s allegations about offshore accounts controlled by Ashton are central to

  its corporate espionage theories. As crucial parts of the “what” and the “how” of the

  alleged fraud, these facts must be pled with particularity under Fed. R. Civ. P. 9(b).

  Schweikert v. Baxter Healthcare Corp., 2013 U.S. Dist. LEXIS 67355, at *5 (D.N.J.

  May 10, 2013). But GM’s allegations about the existence and use of these accounts


  {40907813:1}                              29
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 37 of 68 PageID: 305




  are just the type of “naked assertions devoid of factual enhancement” that Iqbal has

  instructed courts to ignore. See 16630 Southfield Ltd. P’ship v. Flagstar Bank,

  F.S.B., 727 F.3d 502, 506 (6th Cir. 2013).

           As a threshold matter, GM is cagey about whether it alleges the existence of

  the accounts as fact (¶¶ 4, 5, 60, 107), or upon information and belief. (¶¶ 5, 57, 58).

  As reflected in filings in the Michigan action, explained below, the very existence

  of these accounts is in doubt, and GM should not allege their existence as fact

  without applying the “information and belief” label. GM alleges:

       “GM learned that FCA and FCA NV established and used offshore bank
        accounts to further their scheme [and that] Ashton was the recipient of one or
        more of these funded accounts” (Id. ¶ 4);
       Based on reasonable belief and inference, in return for secret compensation
        from FCA and FCA NV through foreign accounts, Ashton [denied
        concessions to GM]” (Id. ¶ 5);
       “Again in return for secret compensation from FCA and FCA NV through
        foreign accounts [] Ashton passed confidential GM information to the UAW
        and FCA and FCA NV.” (Id. ¶ 5);
       “Only very recently, after several months of additional investigation, did
        GM come to learn of certain foreign financial accounts in the Cayman
        Islands (Cayman National Bank) and Japan (Shinsei Bank) held in the name
        of Ashton and/or Ashton's charity. These accounts held or currently hold
        substantial funds that, upon information, belief, and clear and reasonable
        inference, were ultimately provided to Ashton by FCA NV.” (Id. ¶ 57);
       [U]pon information, belief, and clear and reasonable inference, as part of the
        conspiracy with Ashton, FCA NV directed illicit bribes to [] Ashton (UAW
        Vice President 2010-2014) [and others] by granting those individuals control
        or a beneficial interest over undisclosed foreign financial accounts with
        substantial funds.” (Id. ¶ 58);



  {40907813:1}                              30
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 38 of 68 PageID: 306




       “Upon information, belief, and clear and reasonable inference, FCA and
        FCA NV enabled, funded, and provided control to these individuals' above
        identified accounts.” (Id. ¶ 58);
       The foreign accounts were “held by Ashton.” (Id. ¶ 60)
       “Ashton and other FCA and UAW executives held millions of dollars in
        illicit funds in foreign bank accounts in countries such as Switzerland,
        Luxembourg, Liechtenstein, Panama, the Cayman Islands, and others.” (Id. ¶
        107(a))
       GM learned “very recently” “of the substantial accounts Ashton had been
        provided by FCA NV in multiple foreign financial institutions.” (Id. ¶ 108)

           It is difficult to discern from these allegations what GM really “knows” about

  the foreign accounts. GM acknowledged in the Michigan Action, just weeks before

  filing this action, that the existence of these accounts is not a fact at all, but merely

  something that GM’s attorneys “reasonably believe” based on an extensive, but

  ostensibly privileged, investigation that they bankrolled.

           In GM’s motion to alter or amend, GM explained that it “has come to

  reasonably believe and has alleged as fact that Ashton maintained at least one

  account in the Cayman Islands at the same time that Defendants were making

  unlawful payments to try to grease the skids with the UAW.” (ECF No. 84 at 6) In

  a declaration accompanying the brief, GM’s lead attorney described activities begun

  in April 2020 in which:

           GM, through outside counsel, retained and began working with third
           party investigators to assist in GM’s investigation. Certain of these third
           parties, all of whom have significant credentials supporting their
           investigative expertise, recently discovered reliable information



  {40907813:1}                                 31
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 39 of 68 PageID: 307




           indicating the existence of foreign accounts potentially connected to the
           scheme alleged in GM’s Complaint [].
  Karis Dec. ¶ 8. Through these activities, and within the 10 days preceding the

  August 3rd filing, GM allegedly “obtain[ed] sufficiently reliable information

  concerning the existence of foreign bank accounts by various individuals [including

  Ashton] to allege in a public filing [] the scope and significance of the foreign

  accounts.” Id. ¶ 10. The declaration gives no further information about the

  investigation that revealed the alleged offshore accounts, such as the identity of the

  investigators or what they did to find the accounts, or identify the “reliable

  information indicating the existence of” the accounts. Nor does the declaration (or

  any other pleading in the Michigan Action, or this one) describe the allegedly

  suspicious activity in the accounts. Rather, Attorney Karis pronounces that “GM

  has invoked and will continue to invoke the work product doctrine, attorney client

  privilege, and other applicable protections as to all aspects of its counsel’s work on

  this matter, including as to all investigators, agents and consultants.” Id. ¶ 4

           With the benefit of these admissions, it is clear that GM’s ostensible

  “knowledge” about the offshore accounts that allegedly tie Defendant Ashton to the

  alleged bribery scheme are based entirely on information and belief—i.e., the

  overactive imaginations of GM’s attorneys. GM fails to adequately allege the most

  fundamental facts about the accounts, the “what” of its fraud claims and the linchpin

  of its entire case against Ashton:

  {40907813:1}                                32
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 40 of 68 PageID: 308




   GM is not sure whether the accounts are “held in the name of” Ashton (¶ 57), or

      if Ashton merely had “a control or a beneficial interest over” them. (¶ 58)

   GM cannot decide if the bribes to Ashton were achieved using a single offshore

      account in the Cayman Islands (ECF No. 84 at 7, PAC ¶ 6, AC ¶¶ 107(a)); or

      through one account each in the Cayman Islands and Japan (AC ¶¶ 57); or

      through accounts at “multiple foreign financial institutions.” (Id. ¶ 108)

   GM does not know for sure if the accounts were established and used by the

      Dutch company FCA NV alone (id. ¶¶ 11, 57, 58), or by both the Dutch company

      and the Michigan company FCA US LLP. (Id. ¶¶ 4, 5, 10, 58, 59)

   GM cannot allege how much money was in, or flowed through, any of the

      accounts. Although it claims that the accounts hold “substantial funds” (id. ¶¶ 57-

      58), it does not make any attempt to quantify the amounts. GM manages to allege

      that the accounts it links to Ashton, along with those of a half dozen accounts in

      other countries belonging to “co-conspirators,” collectively contained “millions

      of dollars” (id. ¶ 107(a)), but it inexplicably cannot allege how much was in the

      Ashton-linked account(s)—the only account(s) relevant to the claims here.

   For that matter, GM does not allege when the accounts linked to Ashton were

      created and funded, and used to bribe Ashton—only that the accounts “held or

      currently hold substantial funds” (Id. ¶ 57). Critically, GM fails to allege whether



  {40907813:1}                               33
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 41 of 68 PageID: 309




       the accounts were funded and abused before, during, or after the 2015 collective

       bargaining process, when GM’s “billions of dollars in increased labor costs” (id.

       ¶ 5) allegedly occurred because of Ashton’s conduct.

  GM’s lead attorney claims that counsel’s private investigators found “reliable

  information indicating the existence of foreign accounts potentially connected to the

  scheme alleged in GM’s Complaint.” (Karis Dec. ¶ 8) How reliable can it be if it

  does not answer these basic questions so critical to GM’s claims? In order to satisfy

  the Rule 9(b) standard, the plaintiff must “inject precision or some measure of

  substantiation into a fraud allegation.” Frederico, 507 F.3d at 200. The allegations

  relating to the offshore accounts lack the crucial “what, when, where, and how”

  required by New Jersey law and Federal Rule 9(b) to make out a claim for fraud.

  Schweikert, 2013 U.S. Dist. LEXIS 67355 at *5. Clearly, GM fails to allege these

  basic and critical facts because it does not really “know” these details, or whether

  the accounts exist at all. These threadbare allegations cannot form the basis of a

  plausibly pled cause of action under either Iqbal or Fed. R. Civ. P. 9(b).

  D.       Information & Belief Bribery Allegations
           GM further alleges that the funds in the foreign accounts were used by FCA

  and/or FCA NV to direct illicit bribes to Ashton in furtherance of the conspiracy to

  force a merger with GM—but it does so clearly on information and belief. Id. ¶¶ 58,

  59, 60. These bribery allegations, in turn, form the basis of GM’s fraud causes of


  {40907813:1}                              34
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 42 of 68 PageID: 310




  action. See AC ¶¶ 119-120, 122 (Second Cause of Action); ¶¶ 127-128, 130 (Third

  Cause of Action). GM’s allegations about the bribery perpetrated through the

  accounts fail to pass muster under Rule 9(b), because they are made upon

  information and belief, without any factual support.

           “Fed. R. Civ. P. 9(b) applies even when the fraud relates to matters within the

  knowledge of the defendant and [] allegations based on information and belief do

  not satisfy Fed. R. Civ. P. 9(b) unless the complaint sets forth the facts upon which

  the belief is founded.” Zavala v. Wal-Mart Stores, Inc., 393 F. Supp. 2d 295, 313,

  *41 (D.N.J. 2005). Moreover, “even under a more relaxed application of Rule 9(b),

  plaintiffs must accompany such an allegation with a statement of facts upon which

  their allegation is based.” MZL Capital Holdings, Inc. v. TD Bank, N.A., 2016 U.S.

  Dist. LEXIS 103177, *15-16 (D.N.J. Aug. 5, 2016)(citing Shapiro v. UJB Fin.

  Corp., 964 F.2d 272, 285 (3d Cir. 1992)). While it alleges on information and belief

  that FCA NV directed bribes to Ashton using the foreign accounts, AC ¶¶ 5, 57-58,

  GM does not set forth the factual basis for this belief. For example, GM does not

  allege any transactions in and out of the accounts which suggest bribery, or allege

  any circumstantial evidence suggesting that Ashton was receiving bribes from FCA

  through the accounts. GM does not even allege the dates that the accounts were open

  or active, or the dates on which control over the accounts was transferred to Ashton.




  {40907813:1}                                35
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 43 of 68 PageID: 311




  Without these basic facts, GM has not carried its burden to support this “information

  and belief” allegation.

           The “facts” GM alleges to support the logical leap from the existence of the

  foreign accounts to Fiat Chrysler’s use of the accounts to bribe Ashton are meager.

  GM cites: 1) “FCA NV's (through predecessor Fiat S.p.A.) admitted use of offshore

  accounts to bribe Italian politicians in the past” (id. ¶ 59); and 2) Fiat Chrysler’s

  “proven and admitted pattern of bribing UAW officials.” (Id.) The first is an

  apparent reference to a Fiat scheme from the 1990’s called Kickback City that GM

  unsuccessfully argued in the Michigan Action. See Michigan PAC ¶ 186. The

  second is a reference to the bribery scheme orchestrated by rogue Fiat Chrysler

  employees led by their admitted ringleader Alphons Iacobelli. (AC ¶¶ 35, 55, 107).7

  Even in a non-fraud context, and considering essentially the same allegations, Judge

  Borman did not find it reasonable to infer that the foreign accounts were a vehicle

  to direct bribes to Ashton. GM LLC, 2020 U.S. Dist. LEXIS 146646, at *14. Courts

  in this district “cannot accept such serious allegations of fraud based solely on the

  "information and belief" of the plaintiff alone, without any elaboration as to the basis

  of that belief.” Shulton, Inc. v. Optel Corp., 1986 U.S. Dist. LEXIS 19775, *53




  7
   FCA denies that it either directed or approved the alleged prohibited payments. E.D. Mich. No.
  3:20-cv-12668, ECF No. 16 at 1. (FCA Brief Opposing Remand)(Oct. 16, 2020).

  {40907813:1}                                  36
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 44 of 68 PageID: 312




  (D.N.J. 1986). GM provides no factual basis for its “information and belief”

  allegations, which should be ignored. See 16630 Southfield, 727 F.3d at 506.

           Finally, GM acknowledges the inadequacy of its pleading when it alleges that

  it “seeks to determine the full extent to which Ashton breached his fiduciary duties

  to GM and the full extent of the resulting damages caused to GM” (AC ¶ 6). As the

  Supreme Court has put it wryly, “Fed. R. Civ. P. 8 is a notable and generous

  departure from the hypertechnical, code-pleading regime of a prior era, but it does

  not unlock the doors of discovery for a plaintiff armed with nothing more than

  conclusions.” Iqbal, 556 U.S. at 678-679. See also 16630 Southfield, 727 F.3d at 504

  (Rule 8(a)(2) “prevents plaintiffs from launching a case into discovery when there

  is no reasonable likelihood that they can construct a claim from [] the complaint.”).

  III. GM’s Fraud Claims Fail for Lack of Causation and Speculative Damages
           GM’s fraud claims fail for the additional independent reason that GM has not

  plausibly alleged that Ashton’s statements and omissions were in fact false, or that,

  if false, they caused any measurable harm to GM.

  A.       Applicable Law


           There are five elements of common-law fraud under New Jersey law: (1) a

  material misrepresentation of a presently existing or past fact; (2) knowledge or

  belief by the defendant of its falsity; (3) an intention that the other person rely on it;

  (4) reasonable reliance thereon by the other person; and (5) resulting damages.

  {40907813:1}                               37
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 45 of 68 PageID: 313




  Gennari, 148 N.J. at 610. The stringent pleading standard of Fed. R. Civ. P. 9(b)

  applies to such a fraud claim. Frederico, 507 F. 3d at 200. In order to satisfy Fed. R.

  Civ. P. 9(b), “a plaintiff alleging fraud must state the circumstances of the alleged

  fraud with sufficient particularity to place the defendant on notice of the precise

  misconduct with which it is charged.” Id. New Jersey courts have held that when

  the plaintiff does not specify the “who, what, where, and how” of the fraudulent

  conduct, the allegations are vague and conclusory. See Schweikert, 2013 U.S. Dist.

  LEXIS 67355 at *5. The plaintiff must establish that it suffered “actual damages,”

  Churchill Downs, Inc. v. NLR Entertainment, LLC, 2017 U.S. Dist. LEXIS 32352,

  at *12 (D.N.J. Mar. 6, 2017), and that “the defendant’s conduct was a substantial

  contributing factor in causing a loss.” Id. (quoting McCabe v. Ernst & Young, LLP,

  494 F.3d 418, 439 (3rd Cir. 2007). GM’s fraud allegations do not come close to

  satisfying these standards.

  B.       GM’s Fraud Claims
       GM alleges a labyrinthine chain of causation to connect Ashton’s alleged

  misstatements to the harm GM allegedly suffered by voluntarily entering a CBA

  with the UAW that was more expensive than it had hoped it would be. The theory

  works as follows:

  1. Ashton’s representations on certain board of director questionnaires were false,
     and his failures to disclose the alleged bribery scheme and the kickback
     scheme were fraudulent omissions (AC ¶¶ 119, 128);


  {40907813:1}                              38
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 46 of 68 PageID: 314




  2. These misrepresentations hid the alleged CB Bribery Scheme from GM (id. ¶
     120);
  3. And induced GM to permit Ashton to join the board and maintain his position
     on the board (id. ¶¶ 110, 121-122);
  4. Which allowed Ashton to pass, and in subsequent years continue to pass, GM
     confidential information to FCA in furtherance of the CB Bribery Scheme (id.
     ¶¶ 90-91, 123);
  5. This information enabled FCA to reach a generous CBA with the UAW in 2015
     (id. ¶¶ 94-98);
  6. The UAW’s rich deal with FCA empowered it to extract similar concessions
     from GM in those parties’ 2015 collective bargaining negotiations, through the
     power of pattern bargaining (id. ¶¶ 99-100);
  7. Causing GM “to incur billions of dollars in increased labor costs.” (Id. ¶¶ 5-6,
     100).
  Reciting the steps of a causal chain with only half this many links (viz., #5 to #7, in

  the Michigan Action) caused Judge Borman to remark that “[t]o state the theory is

  to show that the injury alleged is far beyond the first step in the causal chain.” GM

  LLC, 2020 U.S. Dist. LEXIS 120736 at *34. Our analysis of these claims, which

  also finds a lack of proximate cause, begins by evaluating the allegedly false

  statements.

  C.       The Alleged False Statements and Omissions
           GM itemizes responses to various board of director questionnaires by Ashton

  that allegedly constitute fraudulent misrepresentations, in support of its fraud and

  fraud by omission causes of action, respectively. (AC ¶¶ 119, 128) With respect to

  each and every one of these alleged false statements, GM fails to plausibly allege



  {40907813:1}                              39
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 47 of 68 PageID: 315




  that the statement is actually false and/or that GM’s detrimental reliance on the

  statement could have caused the alleged injuries.

  1. On the December 2015 and January 2017 questionnaires, Ashton represented

  that “he had no business or financial interests or relationships with a company selling

  goods to the vehicle manufacturing industry.” AC ¶ 119(a), 128(a), and that “there

  was no special arrangement or understanding between [himself] and any other

  person pursuant to which he was nominated to the Board.” Id. 119(d), 128(d). GM

  alleges that both these statements are false because they do not disclose Ashton’s

  receipt of bribes from FCA in exchange for corrupting the collective bargaining

  process. Id. ¶ 128(a), (d). But these statements occurred after the consummation of

  the 2015 collective bargaining agreement which injured GM—the CBA was ratified

  by UAW membership on November 20, 2015, and became effective on November

  23, 2015. Id. ¶ 99. Clearly, at the time Ashton responded to these two questionnaires

  (on December 1, 2015 and January 10, 2017, respectively)(AC ¶¶ 119, 128) the 2015

  collective bargaining process was long over. GM does not allege that the bribery

  payments continued beyond the 2015 collective bargaining process, nor any reason

  for them to do so. Nor does GM explain how it could have entered into the ruinous

  2015 CBA in reliance on either of these later statements.

  2. In January 2015, December 2015, and January 2017, Ashton represented that

  “he had not received anything of value by a third party in consideration for his


  {40907813:1}                              40
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 48 of 68 PageID: 316




  service as a GM director. Id. ¶¶ 119(b), 128(b). GM alleges that this statement is

  false for the same reason, because it does not disclose Ashton’s receipt of bribes

  from FCA in exchange for corrupting the collective bargaining process. Id. ¶ 128(b).

  The December 2015 and January 2017 statements are unavailing for the reason

  explained above, namely that they came after the conclusion of the 2015 collective

  bargaining process. The January 2015 statement is addressed below.

  3. In two questionnaires responses from April 2014 and January 2015, respectively,

  Ashton represented that he would “maintain the confidentiality of information

  provided to him in his capacity as a director of GM.” Id. ¶¶ 119(e), 128(e). GM also

  casts this representation as false, because Ashton was allegedly passing confidential

  information to FCA as part of the CB Bribery scheme. Id. 128(e). While these

  statements, and the January 2015 statement denying any third-party payments for

  his board service, were made before the 2015 collective bargaining negotiations,

  they fail for a more devastating reason: GM has not plausibly pled the existence of

  the underlying CB Bribery Scheme. GM’s corporate espionage theory, and Ashton’s

  alleged role in it, is manufactured from the threadbare allegation of Ashton’s control

  of offshore bank accounts, and not entitled to a presumption of truth. As Judge

  Borman held in dismissing GM’s complaint in the Michigan Action, “GM’s alleged

  injuries were not proximately caused by Defendants’ [conduct]” GM LLC, 2020 U.S.

  Dist. LEXIS 120736 at *3. The proffered “newly discovered evidence” about



  {40907813:1}                             41
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 49 of 68 PageID: 317




  offshore accounts linked to Ashton did not change this conclusion: “GM’s newly

  discovered evidence [of Ashton’s foreign bank accounts] does not create a

  reasonable inference that FCA was bribing individuals to infiltrate GM as part of a

  scheme to directly harm GM, and, therefore, does not change the Court’s conclusion

  that GM’s alleged injuries were not proximately caused by FCA’s alleged RICO

  violations.” GM LLC, 2020 U.S. Dist. LEXIS 146646, at *15. In fact, the falsity of

  most of the alleged misrepresentations depends on the existence of the FCA CB

  Bribery Scheme. Since those schemes, and Ashton’s participation in them, are not

  plausible, Ashton’s statements disavowing them are not plausibly pled false

  statements.

  4. GM alleges a single false statement that is based on something other than the

  alleged CB Bribery Scheme. In January 2017, Ashton represented on the board of

  director questionnaire that he would “adhere to GM’s Code of Conduct, which

  prohibits bribery and receiving improper payments, among other pertinent illegal

  activity.” (AC ¶¶ 119(c), 128(c)) GM alleges that this representation is false because

  of the CB Bribery Scheme, and also because Ashton “received kickbacks through

  inflated contracts at the CHR funded by GM.” Id. 128(c). In other words, Ashton’s

  promise to adhere to the GM Code of Conduct was a lie, because he was receiving

  kickbacks from the commemorative watch scheme. This, too, falls short: As GM

  itself acknowledges, Ashton took affirmative steps to stop receiving kickback



  {40907813:1}                             42
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 50 of 68 PageID: 318




  payments prior to this statement, in the fall of 2016. (AC ¶ 52) GM does not allege,

  and Ashton’s criminal information likewise does not reflect, that Ashton received

  any kickback payments beyond July 2016.8 GM has not established that Ashton’s

  promise, made in January 2017, was anything but objectively true. The first prong

  of New Jersey common law fraud is “a material misrepresentation of a presently

  existing or past fact,” Gennari, supra, 148 N.J. at 610. See also Edelson V., L.P. v.

  Encore Networks, Inc., 2013 U.S. Dist. LEXIS 66192 *30 (D.N.J. May 9,

  2013)(“Statements as to future or contingent events . . . or as to what will or will not

  be done in the future, do not constitute misrepresentations, even though they may

  turn out to be wrong”). Ashton’s promise not to receive kickback payments was not

  false—especially since he kept it.

  D.       Proximate Causation
           Even if GM could plausibly allege 1) that FCA was bribing Ashton through

  offshore accounts to steal GM confidential information; and 2) that Ashton’s

  representations in his board of director questionnaires were therefore false when

  made; and 3) that GM reasonably relied on them in accepting him onto the board of

  directors and granting him access to confidential information, GM still could not

  make out the elements of its fraud claims. That is because it does not adequately

  allege that the theft of that information and FCA’s use of it proximately caused any


  8
      See 2:19-cr-20738, ECF No. 1 (Ashton Information) at 8-9.

  {40907813:1}                                    43
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 51 of 68 PageID: 319




  damage to GM. Fed. R. Civ. P. 9(b)’s particularity requirements apply to each

  element of a fraud claim, including proximate cause. Karachi Bakery India v.

  Deccan Foods LLC, 2017 U.S. Dist. LEXIS 180404, *23 (D.N.J. October 31,

  2017)(citing GMA Accessories, Inc. v. Idea Nuova, Inc., 157 F. Supp. 2d 234, 243

  (S.D.N.Y. Dec. 18, 2000).

           Under New Jersey law, proximate cause “consists of any cause which in the

  natural and continuous sequence, unbroken by an efficient intervening cause,

  produces the result complained of and without which the result would not have

  occurred.” Townsend v. Pierre, 221 N.J. 36, 51, 110 A.3d 52, 61 (2015). By this

  standard, GM would have to allege that its consummation of the costly 2015 CBA

  with the UAW was a direct product of Ashton’s alleged misstatements on the

  director questionnaires, or his failure to own up to the watch scheme. Given the

  extended daisy chain of events linking Ashton’s statements to the collective

  bargaining outcome, it simply strains credulity to claim that the terms of the 2015

  GM-UAW CBA “would not have occurred” without the alleged misstatements, as

  Townsend requires. The Townsend Court further counseled that “when the matter

  remains one of pure speculation or conjecture, or the probabilities are at best evenly

  balanced, [the court must] direct a verdict for the defendant.” Id. at 60-61.

           Several of the specific steps in the causal chain are suspect. For example, GM

  suggests that, if Ashton had answered the questionnaires truthfully, “GM would not


  {40907813:1}                               44
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 52 of 68 PageID: 320




  have permitted Ashton to join and maintain a position on the board.” (Id. ¶¶ 121,

  122, 129, 130) It further alleges that if either the watch scheme or the CB Bribery

  Scheme had been exposed (i.e., through disclosures by Ashton), then “Ashton would

  have been immediately removed from GM's Board, the perpetrators would have been

  investigated and prosecuted criminally, and the scheme would have been brought to

  an end.” (Id. ¶ 110).      But GM does not explain how removing Ashton would

  necessarily have ended Fiat Chrysler’s corporate espionage campaign. For example,

  GM alleges that UAW President Dennis Williams, who served as UAW’s President

  from 2014 to 2018 (and throughout the 2015 collective bargaining negotiations)(id.

  ¶ 15) was also in the pocket of FCA and actively participating in the CB Bribery

  Scheme. (Id. ¶ 71) GM even suggests that it was Williams who appointed Ashton

  to the GM Board of Directors in 2014, at the behest of FCA, to further the scheme.

  (Id. ¶ 72). Williams was a “longtime friend” of FCA and its CEO Marchionne, and

  “cooperated with the goals and plans of FCA and FCA NV.” (Id. ¶ 73) And, because

  “his cooperation had been purchased many times over” Williams “took concrete

  actions to support those goals.” (Id. ¶ 73) If all this is true, it is implausible that the

  CB Bribery Scheme would have fallen apart in the event that Ashton had confessed

  his participation in the watch kickback scheme, as GM claims. Ashton would likely

  have been fired from the board, but the CB Bribery Scheme would still be a secret,

  and Williams could have found another “mole” to get FCA the information it needed.



  {40907813:1}                                45
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 53 of 68 PageID: 321




  This      possibility   undermines   GM’s    claim   that   it   relied   on   Ashton’s

  misrepresentations to its detriment. See Kuhnel v. CAN Ins. Cos., 322 N.J. Super.

  568, 731 A. 2d 564 (App. Div. 1999) (affirming dismissal of fraud claim for lack of

  detrimental reliance).

           Perhaps even more importantly, GM does not allege that, in the absence of a

  corporate espionage scheme, the 2015 collective bargaining process would not have

  developed in the exact same fashion, where FCA was selected as the target, UAW

  accepted a sweetheart deal from FCA, and GM ultimately agreed to a similarly rich

  deal with the complained-of increased labor costs. As GM acknowledged in the

  Michigan Action, at the time Fiat Chrysler and the UAW agreed to their deal in 2015,

           [both parties] knew the federal government was actively investigating
           past FCA-UAW [collective bargaining agreements] and labor
           agreements, and potentially other embezzlement of union funds [and]
           [t]hrough this “rich” FCA-UAW labor contract, [the UAW was] able to
           claim to the public, UAW members, and government investigators that
           IAW leadership had obtained significant FCA concessions that could
           then be used in pattern negotiation.
  MC ¶ 134. Judge Borman concluded that, under these circumstances, “both sides

  had incentives to prove to the government that they were engaging in good faith

  negotiations.” GM LLC, 2020 U.S. Dist. LEXIS 120736, at *34. This constitutes




  {40907813:1}                                46
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 54 of 68 PageID: 322




  one of the “holes in [GM’s] logic” that FCA was motivated by a desire to harm GM.9

  Id.

           Judge Borman identified another reason for Fiat Chrysler to make generous

  concessions to the UAW in the absence of a scheme to harm GM, namely “the fact

  that FCA’s UAW workforce rejected the first tentative deal struck between FCA and

  UAW negotiators.” (Id. *35; see AC ¶ 96)                  This circumstance “add[ed] to the

  pressure on FCA to make concessions to the UAW.” (Id.) Thus, FCA’s alleged

  manipulation of the collective bargaining process may not have been “a substantial

  contributing factor in causing [the] loss” that GM complains of. McCabe, 494 F.3d

  at 439.

           There is yet another gap in GM’s chain of causation, this one between the

  alleged “coercive economic force of pattern bargaining” (id. ¶ 99) and GM’s

  voluntary decision to enter the 2015 CBA.                      The Amended Complaint is

  uncharacteristically silent about the events transpiring between the “tentative deal”

  reached between GM and the UAW on October 25, 2015 (id. ¶ 99) and the

  ratification of the final deal almost a month later, on November 20, 2015. (Id.) In

  its Michigan complaint GM filled in this gap, expanding on its allegation that it was

  forced to “largely concede” to FCA’s rich deal with the UAW as a pattern (AC ¶ 99;


  9
   Likely realizing that this allegation had backfired, GM excised it before filing the Amended
  Complaint in this action; the relevant allegations are otherwise almost identical to those in the
  Michigan Complaint. Compare MC ¶¶ 133-135 with AC ¶¶ 98-99.

  {40907813:1}                                     47
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 55 of 68 PageID: 323




  MC ¶ 135). There, GM described an additional, quite successful round of

  negotiation, in which GM “[u]ltimately . . . was able to reduce the immediate cost

  impact of the FCA pattern by about $400 million.” MC ¶ 137. Judge Borman zeroed

  in on this bombshell fact, observing that

           GM admits, in the Complaint, that it “was able to reduce the immediate
           cost impact of the FCA pattern by about $400 million,” which shows
           that the economic force of pattern bargaining was not so strong that GM
           was unable to deviate, at least to some degree, from the pattern CBA.
  (Id. (citing ¶ 137 of the Michigan Complaint)). 10 There, as here, this further

  undermines the alleged power of pattern bargaining, and with it GM’s claim of

  proximate cause. See GM LLC, 2020 U.S. Dist. LEXIS 120736, *35. In this

  analysis, the mere possibility of causation is not enough, “and when the matter

  remains one of pure speculation or conjecture, or the probabilities are at best evenly

  balanced, it becomes the duty of the court to direct a verdict for the defendant.”

  Townsend, 221 N.J. at 60-61.

           Likewise, with respect to the commemorative watch scheme, GM has not

  adequately alleged that Ashton’s false statements or omissions proximately caused

  any injury to it. New Jersey courts have held that actual damages and proximate

  causation are elements of the cause of action in fraud. Churchill Downs, 2017 U.S.


  10
    Once again, GM’s method of coping with an inconvenient fact is to suppress it. The crucial
  information in ¶ 137 of the Michigan Complaint does not appear anywhere in the Amended
  Complaint. If GM believes that knocking $400 million off the cost of its CBA is not worth
  mentioning, just imagine the precision it will bring to calculating damages in this case.

  {40907813:1}                                  48
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 56 of 68 PageID: 324




  Dist. LEXIS 32352 at *12. GM alleges that, by virtue of Ashton’s misstatements,

  “GM continued to unknowingly fund inflated vendor contracts at the CHR that lined

  the pockets of Ashton and his co-conspirators.” (Id. ¶ 123) This is beside the point:

  GM is not claiming damages for the $250,000 by which it allegedly overfunded the

  CHR because of the kickback scheme. 11 Rather, GM claims that Ashton’s failure

  to confess the kickback scheme ultimately led to GM’s damages in the 2015

  collective bargaining process. (AC ¶¶ 100-101). The requirement of proximate

  causation presents an unsurmountable hurdle to this claim as well. As noted above,

  “[p]roximate cause consists of any cause which in the natural and continuous

  sequence, unbroken by an efficient intervening cause, produces the result

  complained of and without which the result would not have occurred.” Townsend,

  supra, 221 N.J. at 51. Accordingly, GM would have to allege that Ashton’s failure

  to confess his ongoing receipt of kickback payments while serving on GM’s board

  of directors led directly to GM’s consummation of the 2015 CBA with the UAW.

  GM has not plausibly alleged this. For many of the reasons already discussed,

  including that Fiat Chrysler might well have obtained the information it allegedly

  needed from another source within GM, and that both automakers likely would have




  11
       If GM does claim these damages, Defendant will respond to GM’s arguments on reply.

  {40907813:1}                                   49
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 57 of 68 PageID: 325




  struck similar deals with the UAW in the absence of the corporate espionage, GM

  has not adequately pled proximate cause in its fraud causes of action.12

  E.       GM’s Claimed Damages Are Too Speculative
           In New Jersey tort cases, “profits which are remote, speculative or uncertain

  are neither an element of damages nor evidence of damages.” Stanley Co. of America

  v. Hercules Powder Co., 16 N.J. 295, 314, 108 A. 2d 616, 626 (1954). Defining the

  appropriate measure of damages in a fraud case is “a perplexing problem,”

  McConkey v. AON Corp., 354 N.J. Super. 25, 52, 804 A.2d 572, 588 (App. Div.

  2002), and a court will award damages only when they can be “established by the

  proofs with sufficient certainty.” Id. And while “New Jersey recognizes benefit-of-

  the-bargain damages in fraud cases,” “[t]he requirement of establishing the amount

  claimed with sufficient certainty is essential.” Finderne Mgmt. Co., Inc. v. Barrett,

  402 N.J. Super. 546, 574, 955 A.2d 940, 957 (App. Div. 2008). Actual damages are

  an element of the fraud cause of action, and “a plaintiff must also show that the

  defendant’s conduct was a substantial factor in causing a loss.” Churchill Downs,

  2017 U.S. Dist. LEXIS 32352 at *12. Of course, the particularity requirements of



  12
     It is unclear whether GM seeks damages associated with the 2011 collective bargaining
  negotiation, when GM claims that Ashton “used his influence to deny GM specific structural
  labor concessions it should have otherwise received but for FCA and FCA NV’s bribes.” (AC ¶
  5) With respect to any such damages, GM has not plausibly alleged that misrepresentations
  Ashton made on board of director questionnaires starting in 2014, or any other misstatements or
  omissions, had any causal nexus with those damages, which would also be patently barred by the
  statute of limitations.

  {40907813:1}                                  50
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 58 of 68 PageID: 326




  Rule 9(b) apply to every element of a fraud claim, including damages. Karachi

  Bakery, 2017 U.S. Dist. LEXIS 180404 at *23.

           The issue of determining what damages GM suffered from the alleged

  breaches by Joseph Ashton is indeed a perplexing one.          GM apparently deemed

  itself entitled to a certain set of terms and conditions negotiated in a “potential deal”

  with the UAW prior to the conclusion of the 2015 collective bargaining negotiations

  (AC ¶¶ 86-88), but because of Ashton’s conduct it voluntarily entered into a different

  deal costing it “over $1 billion more than the deal GM believed it had reached with

  the UAW before the UAW’s selection of FCA as the lead.” (Id. ¶¶ 99-100). Indeed,

  the damages caused by Ashton may not be only one billion dollars, but billions! —

  “In part due to Ashton’s disloyalty and breaches of confidence, GM was forced to

  incur billions of dollars in increased labor costs.” (Id. ¶ 5). Suffice it to say that the

  “sufficient certainty” required under New Jersey law for calculating damages,

  Finderne, supra, 955 A.2d at 957, is lacking here.

           In his decision dismissing GM’s claims in the Michigan Action, Judge

  Borman similarly observed that the difficulty of calculating GM’s damages pursuant

  to the 2015 CB Bribery Scheme meant that GM could not meet the RICO proximate

  cause requirement articulated by the Supreme Court in Holmes v. Sec. Investor Prot.

  Corp. GM LLC, 2020 U.S. Dist. LEXIS 120736 at *35-*36. Even if FCA were

  responsible for some of the increased labor costs to GM, the Court reasoned, “the


  {40907813:1}                               51
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 59 of 68 PageID: 327




  difficulty of calculating the difference between the labor costs GM had to pay under

  its ultimate 2015 CBA and the costs it would have had to pay in the counterfactual

  world where it was selected as the lead is exactly the difficulty that animated the

  Holmes Court’s announcement of the direct-injury rule.” (Id. *34-*35 (citing

  Holmes, 503 U.S. at 269)). The fact that the damages here allegedly arose from

  fraud, or a breach of fiduciary duty, as opposed to acts characterized as RICO

  predicate offenses, does not make those damages any easier to calculate.

           As for GM’s alleged damages arising from the Pre-2015 Scheme, the Court

  would have to quantify the damages associated with the UAW’s failure to afford

  “efficiencies” to GM that it afforded to FCA (due to the fraudulent activity of Joe

  Ashton, of course). Like the process needed to calculate the 2015 damages, this

  would be “speculative in the extreme,” Empire Merchants, LLC v. Reliable

  Churchill LLLP, 902 F.3d 132, 143 (2d. Cir. 2018). All of GM’s claims can be

  dismissed on the grounds that its claimed damages are speculative, inadequately pled

  under Rule 9(b), and impossible to calculate with sufficient certainty.

      IV.     The Breach of Fiduciary Duty Claim is Time-Barred under
      Applicable Michigan Law

  A. The Limited Choice of Law Issue
           The Third Circuit permits a defendant to raise the statute of limitations in a

  motion to dismiss under Fed. R. Civ. P. 12(b)(6) if “the time alleged in the statement



  {40907813:1}                               52
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 60 of 68 PageID: 328




  of a claim shows that the cause of action has not been brought within the statute of

  limitations.” Schmidt, 770 F.3d at 249-250. Defendant believes that under New

  Jersey’s choice-of-law rules Michigan law should apply to GM’s breach of fiduciary

  duty claim, which is plainly untimely under Michigan’s statute of limitations.

           The New Jersey Supreme Court has “long recognized that it is appropriate to

  analyze choice-of-law questions issue-by-issue, even if that approach complicates

  the trial.” Ginsberg v. Quest Diagnostics, Inc., 227 N.J. 7, 19, 147 A.3d 434, 442

  (2016)(citing P.V. ex rel. T.V. v. Camp Jaycee, 197 N.J. 132, 143 (2008)).

  Accordingly, “the laws of different states may apply in the same case to different

  issues in the case.” In re Consol. Parlodel Litig., 182 F.R.D. 441, 447 (D.N.J. 1998).

  For the balance of the issues raised in this Motion, where there is no outcome-

  determinative conflict between the laws of New Jersey and those of Michigan, the

  Court may apply New Jersey law.

           The statute of limitations argument raises a choice-of-law issue, because New

  Jersey law differs from Michigan law in two key respects. First, New Jersey law

  provides a six-year statute of limitations for a breach of fiduciary duty claim, Levitt

  v. Riddell Sports (In re MacGregor Sporting Goods), 199 B.R. 502, 512 (D.N.J.

  Bankr. Nov. 27, 1995)(citing N.J.S.A. 2A:14-1), while Michigan law provides a

  three-year statute of limitations. Sports Mgmt. Network v. Busch, 2019 U.S. Dist.

  LEXIS 35663, *21 (E.D.Mich. Mar. 6, 2019) (citing MCL § 600.5805). Second,


  {40907813:1}                               53
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 61 of 68 PageID: 329




  New Jersey law applies the common law discovery rule, which can toll the

  applicable statute of limitations, Caravaggio v. D'Agostini, 166 N.J. 237, 245, 765

  A.2d 182, 186 (2001), while Michigan law does not. Trentadue v. Gorton, 479 Mich.

  378, 738 N.W.2d 664, 669-670 (2007).             Rather, Michigan applies only statutory

  tolling mechanisms, which are shorter than the otherwise applicable statutes of

  limitation. Sports Mgmt., 2019 U.S. Dist. LEXIS 35663 at *22. Because statutes

  of limitation are outcome determinative, there is a real conflict which must be

  resolved. McCarrell v. Hoffmann-La Roche, Inc., 227 N.J. 569, 591 (2017)(“Going

  forward, to avoid any confusion, we are establishing a bright-line rule: a conflict of

  law is present whenever the selection of one statute of limitations over another is

  outcome dispositive.”).

  B. Under New Jersey Choice of Law Rules, Michigan Law Applies
           A federal court sitting in diversity ordinarily applies the choice-of-law rules

  of the state in which the court sits to determine which state's law applies. Edelson

  V., L.P. 2013 U.S. Dist. LEXIS 66192 at *40 (citing Klaxon Co. v. Stentor Elec.

  Mfg. Co,, 313 U.S. 487, 496, (1941)). The New Jersey Supreme Court’s recent

  decision in McCarrell provides the framework for determining which state’s law

  provides the statute of limitations for a given claim. 227 N.J. at 591.

           In McCarrell, the New Jersey Supreme Court adopted the Restatement

  (Second) of Conflict of Laws § 142 to analyze choice of law with respect to the


  {40907813:1}                                54
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 62 of 68 PageID: 330




  statute of limitations issue. The Court explained that it had previously adopted the

  Second Restatement’s “most significant relationship test” in deciding choice of law

  questions on substantive law issues, see Camp Jaycee, 197 N.J. 132 (2008);

  Restatement §§ 145, 146, 6, and that “[i]ncorporating section 142 into our choice-

  of-law analysis for tort purposes completes the conversion from the governmental-

  interest standard to the Second Restatement begun in Camp Jaycee.” McCarrell, 227

  N.J. at 592. Indeed, the official comment to Section 142 confirms that the American

  Law Institute intended that section to apply the most-significant-relationship test to

  statutes of limitations as well. See Restatement, § 142, cmt. e (revised 1988). As the

  McCarrell Court recognized, “[t]he essential purpose of substantive tort law is to

  provide a remedy to a party who has been wronged, whereas the essential purpose

  of a statute of limitations is to encourage litigants to file timely claims and to bar the

  litigation of stale claims.

           Restatement Section 142 begins with a presumption in favor of the forum

  state—here, New Jersey. Then, Section 142 instructs that:

       In general, unless the exceptional circumstances of the case make
       such a result unreasonable:
       (1) The forum will apply its own statute of limitations barring the
       claim [or]
       (2) The forum will apply its own statute of limitations permitting the
       claim unless:
             (a) maintenance of the claim would serve no substantial interest
             of the forum; and

  {40907813:1}                                55
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 63 of 68 PageID: 331




             (b) the claim would be barred under the statute of limitations of a
             state having a more significant relationship to the parties and the
             occurrence.
  McCarrell, supra, 227 N.J. at 592, quoting Restatement (Second) § 142. Under

  Section 142(2), a court considers whether maintenance of the claim would serve “no

  substantial interest” of New Jersey when the action—as here—would be timely

  under the New Jersey statute of limitations, but is barred by the statute of limitations

  of another state having a significant relationship to the parties and the occurrence.

  See id.; see also McCarrell, 227 N.J. at 599. In McCarrell, the action was timely

  under New Jersey’s statute of limitations, but would have been barred under

  Alabama’s statute of limitations, and thus, Restatement Section 142(2) applied. The

  same analysis is necessary here, because GM’s breach of fiduciary claim would be

  timely under New Jersey’s statute of limitations, but would be barred under

  Michigan’s—the critical question is whether New Jersey has any substantial interest

  in the maintenance of GM’s breach of fiduciary claim, to establish the most

  significant relationship.

           Under the most significant relationship standard, the law of the state of the

  injury is applicable unless another state has a more significant relationship to the

  parties and issues. Camp Jaycee, 197 N.J. at 143. The following factors are also

  relevant to the analysis: (i) the place where the conduct causing the injury occurred,

  (ii) the domicile, residence, nationality, place of incorporation and place of business



  {40907813:1}                                 56
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 64 of 68 PageID: 332




  of the parties, and (iii) the place where the relationship, if any, between the parties

  is centered. Id. at 458 (quoting Restatement (Second) § 145(2)(a)-(d)).

           The allegations of the Amended Complaint make abundantly clear that

  Michigan is the only state with substantial interests in this claim. Each of the

  Plaintiffs, General Motors LLC and General Motors Company, is a citizen of

  Delaware and Michigan, with its principal place of business in Michigan. (AC ¶¶ 7-

  8) The breach of fiduciary duty claim arises out of acts and omissions allegedly

  committed by Mr. Ashton while he was a board member of General Motors in

  Michigan. (Id. ¶¶ 2, 5, 34). Those breaches include an alleged failure to disclose an

  alleged bribery scheme orchestrated by FCA, a Michigan company, (id. ¶¶ 10, 114),

  and a kickback scheme that occurred in Michigan and defrauded the CHR, a

  Michigan tax-exempt corporation. (Id. ¶¶ 20, 37-53, 114). As a result of these

  breaches, which allegedly enabled the 2015 collective bargaining process to be

  corrupted, id. ¶¶ 4-5, “GM was forced to incur billions of dollars in increased labor

  costs,” id. ¶ 5, which were paid to UAW-represented GM employees in Michigan.

           The fact that Ashton is a New Jersey resident does not counsel a different

  result. In Pitcock v. Kasowitz, Benson, Torres & Friedman, LLP, 426 N.J. Super.

  582, 46 A.3d 586 (App. Div. 2012), New York was found to have the most

  significant relationship to a claim of abuse of process filed by a New Jersey resident

  against a New York law firm, which arose out of allegedly improper activities in


  {40907813:1}                              57
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 65 of 68 PageID: 333




  New York. Thus, even when applying New Jersey law would help the New Jersey

  resident defendant, that alone is not enough to constitute a substantial interest in

  applying New Jersey’s statute of limitations. A recent Appellate Division case

  applying McCarrell reaches a similar result. MTK Food Services, Inc. v. Sirius

  America Ins. Co., 455 N.J. Super. 307, 189 A.3d 914 (App. Div. 2018), involved a

  legal malpractice action filed more than two years after the claim arose against an

  attorney licensed in both Pennsylvania and New Jersey, and who represented a client

  in a Pennsylvania lawsuit involving a fire at the plaintiff’s restaurant. Id. at 313.

  Pennsylvania’s statute of limitations is two years while New Jersey’s is six years.

  Id. Applying Section 142(2), the Court noted that the representation and litigation

  took place in Pennsylvania, and the only connection to the forum was that the

  attorney held a New Jersey license. Id. at 314. As in Pitcock, the court held that New

  Jersey did not have a substantial interest in the action, and applied the shorter

  Pennsylvania statute of limitations. Id. See also Wiebel v. Morris, 2018 N.J. Super.

  Unpub. LEXIS 2673, *20-22 (App. Div. 2018)(applying shorter SOL to bar claim

  under McCarrell). The McCarrell Court emphasized that, “when the forum state

  has no interest in the litigation and the claim is barred by another state's [shorter]

  statute of limitations, the forum state generally should not entertain the claim” in

  order to discourage “egregious examples of forum shopping.” Id. 596 (citing




  {40907813:1}                              58
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 66 of 68 PageID: 334




  Restatement (Second) § 142, comment g.). It follows that Michigan’s three-year

  statute of limitations for breach of fiduciary duty should be applied here.

  C. Application of Michigan Law
           Michigan has a three-year statute of limitations for breach of fiduciary duty.

  Sports Mgmt., 2019 U.S. Dist. LEXIS 35663 at *21 (citing MCL § 600.5805). The

  calculation of the statute of limitations is governed by MCL § 600.5827, which

  provides that, “the claim accrues at the time the wrong upon which the claim is based

  was done regardless of the time when damage results.”13 Under Michigan law, a

  plaintiff cannot invoke the common law discovery rule to claim that his cause of

  action first accrues when he knew or should have known of the breach because “[t]he

  Michigan Supreme Court did away with the common law discovery rule in

  [Trentadue].” Id. at *22. The Court in Trentadue found that the statutory scheme is

  “exclusive and thus precludes the common law practice of tolling accrual based on

  discovery in cases where none of the statutory tolling provisions apply.” 14

  Trentadue, 738 N.W.2d at 670.

           Applying the above principles, because GM filed its original complaint in this

  action on September 14, 2020, ECF No. 1, its claim for breach of fiduciary duty will



  13
     MCL § 600.5829-5838 provides exceptions not applicable here.
  14
     In the event that GM invokes the tolling statute MCL § 600.5855, relating to fraudulent
  concealment, Defendant will address GM’s arguments in its reply brief. The burden of proving
  fraudulent concealment is on the plaintiff. Sports Mgmt., 2019 U.S. Dist. LEXIS 35663 at *23
  (citing Brownell v. Garber, 199 Mich. App. 519, 527, 503 N.W.2d 81 (1993)).

  {40907813:1}                                  59
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 67 of 68 PageID: 335




  be barred by the Michigan statute of limitations if its claim accrued more than three

  years earlier, i.e., before September 14, 2017.

           GM’s claim for breach of fiduciary presumptively accrued “at the time of the

  wrong upon which the claim is based,” MCL § 600.5827, i.e., when FCA wrongly

  forced GM into an unfair CBA with the help of Joseph Ashton. (AC ¶¶ 99-100). As

  alleged by GM, it reached a tentative deal with the UAW on October 25, 2015; the

  deal was ratified by UAW membership on November 20, 2015, and it became

  effective on November 23, 2015. Id. ¶ 99. GM knew at the time it entered into the

  deal that it was patterned after “the richest deal ever negotiated by the UAW” (MC

  ¶ 133) and would cost GM “over $1 billion more than the deal GM believed it had

  reached with the UAW.” (AC ¶ 100) Even calculating the accrual in GM’s favor,

  GM’s cause of action for breach of fiduciary duty accrued as of the CBA effective

  date of November 23, 2015. In the absence of tolling GM had, at the latest, until

  November 23, 2018 to bring this claim. GM’s claim for breach of fiduciary duty is

  therefore untimely.

                                     CONCLUSION
           The Court should dismiss the Amended Complaint with prejudice.
  November 23, 2020




  {40907813:1}                              60
Case 1:20-cv-12659-RBK-KMW Document 17-1 Filed 11/23/20 Page 68 of 68 PageID: 336




                                            Respectfully submitted,

                                            /s/ Rodman E. Honecker
                                            Rodman E. Honecker, Esq.
                                            WINDELS MARX LANE &
                                            MITTENDORF, LLP
                                            120 Albany Street Plaza
                                            New Brunswick, NJ 08901
                                            rhonecker@windelsmarx.com

                                            Attorneys for Defendant Joseph
                                            Ashton




  {40907813:1}                         61
